Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 1 of 40 Page ID #:7
  Print document                                                                                                                                                                                 Page 1 of 1




     Electronically FILED by Superior Court of California, county of Los Angeles on   04125/20\~\i\rcH!t€rriR. Carter, Executive Officer/Clerk. of Court, by V. Oelgadi!fo,Deputy Clerk
        ; ··   ._.,.. ,,
                                                                                                                                                                            SUM-100
                                                               SUMMONS                                                                            FOR COURT USE ONl.Y
                                                                                                                                              (SOLO PARA USO DE LA CORTE}
                                                      (CITAC/ON JUDICIAL)
                    NOTICE TO DEFENDANT:
                    (AV/SO AL DEMANDADO):
                     State Farm Mutual Automobile Insurance Company and Does 1 through
                     50,
                    YOU ARE BEING SUED BY PLAINTIFF:
                    (LO ESTA DEMANDANDO EL DEMANDANTE):
                     Additional Parties Form is Attached

                      NOTICE! You have been sued. The court may decide against you Wilhout your being heard unless you respond within 30 days. Read the information
                      below.
                         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                      case. There may be a court form that you can use for your response. You can find these court forms and more Information at the Californta Courts
                      Online Self-Help Center (www.courtinfo.ca.gov/selfhetp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                      the court clerk fora fee waiver form. If you do not file yourresponse on time, you may lose the case by default, and your wages, money, and property
                      may be taken without further warning from the court.
                         There are other legal requirements. You may want to call an attorney right away, If you do not know an attorney, you may want to call an attqmey
                      referral service. If you cannot afford an attorney, you may be elig[ble for free leQal services from a nonprofit legal services program. You can locate
                      these nonprofit groups at tbe California Legal Services Web site (www.tawhelpcatifomla,org), the California Courts Online Self-Help Center
                      (w.w,.courtinfo.ce.govlsetn1e/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                      costs on any settlement or arbllratlon award of $10,000 or more in a civil case. The court's lien must be paid before lhe court will dismiss the case. ·
                      1AviSO/ Lohan demandacio. SI no responde dentro de 30 d/as, la corte puodo decidir on su contra sin escuchar su version. Lea la tnformacion a
                      continuacl6n.
                         Tiene 30 DIAS DE CALENDARIO despu6s de qua le entreguen esta citac/6n y pape/es legates para presentar una respuesta por escrlto en esta
                      corte y hacer que se entregue una copfa al demandante. Una carta o una llamada l9/ef6n/ca no lo protegen. Su respuesta por escrito tiene que estar
                      en formato legal con-ecto sf desea que procesen su caso en fa corte. Es poslble que haya un formulario que usted pueda usar para su respuesta.
                      Puede encontrares/os formulartos de la corte y mds informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
                      blblioteca de /eyes de su cdndado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, plda al secretario de ta corte
                      que le de un formulario de P:Xencion de psgo de cuotas. Si no presenta su respuesta a tiempo, puede perder et caso por incumpfimlento y la corte le
                      podta quffar su sue/do, dinero y blenes sin mas sdvertencia.
                        Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede Jlamar a un serviclo de
                      remisl6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requlsitos para obtener servic/os legs/es gratuitos de un
                      programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin f;nes de lucro en el sitio web de Ca/Jfomfa Legal Services,
                      (INww.lawhelpcalifomla.orgJ, en el Centro de Ayuda de las Cortes de California, ('Mw,.sucorte.ca.govJ o ponl~ndose en contacto con la corte o el
                      colegio de abogados locales. AV/SO: Por fey, la corte Ilene derecho a reclamar las cuotas y las costos exentos par impaner un gravamen sobre
                      cua/quier recuperacton de $10,000 6 mas de valorrec/bida mediante un scuerdo o una conceslon de arbllrafe en un caso de derecho civil. nene que
                      pagarel gravamen de la corte antes de que Is corle pueds desecharelcaso.
                    The name and address of the court is:                                                                        CASE NUMBER:
                                                                                                                                 (NUmero del Caso):
                    (El nombre y direcci6n de la carte es):        Stanley Mosk Courthouse
                     111 N. Hill St.                                                                                                  19STCV07896
                     Los Angeles, CA 90012
                    The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
                    (El nombre, la direccl6n y el mlmero de telefono def abogado def demandante, o de/ demandante que no fiene abogado, es):
                     The Law Firm of Joseph H. Low IV, 100 Oceangate, 12th Floor, Long Beach, CA 90802 Tel: 562.901.0840
                                                Sherri R. Carter Ex ecutive Officer I Clerk of Court
                   DATE: 04/ 25/2019                                                    Clerk, by                                                                            , Deputy
                   (Fecha)                                                              (Secretsrio)                  Veronica                          Delgadillo          · (Adjunto)
                   (For proof of se,vice of this summons, use Proof of Service of Summons (form POS-010).)
                   (Para prueba de enlrega de es/a citali6n use el formulario Proof of Service of Summons, (POS-010)).
                                                     NOTICE TO THE PERSON SERVED: You are served
                                                     1.        D
                                                             as an individual defendant.
                                                     2.        D
                                                             as the person sued under the fictitious name of (specify):


                                                          3.   0Q    on behalf of (specify):       ~i~~,dotl-e
                                                               under:   D       CCPA16.10 (corporation)                           D        CCP 4 16.60 (minor)
                                                                        D       CCP 416.20 (defunct corporation)                  D        CCP 416.70 (conservatee)
                                                                        D       CCP 416.40 (association or partnership)           D        CCP 416.90 (authorized person)


                                                          4.   D
                                                                      [2Q other (speclfyJ:13v~1n e S'S
                                                                     by personal delivery on (dale}:
                                                                                                                         ~ hfl-t Ft7l'l'Yl- Vl'l¥-/,\DWVl
                                                                                                                                                                                 P.i a1of1
                     Fonn Adopted f« M ~ Use                                                   SUMMONS                                                 Codo of CMf Procedure §§ 412.20, 465
                       .MfidaJ CWncll ol Galifamia                                                                                                                     WW'H.courtinto.ca..gov
                      SUM-10D [Rav. Jtdy 1, 2009j




                                                                                                                                                                                                Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                                                  5/16/2019
                                                                                                           7
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 2 of 40 Page ID #:8
  Print document                                                                                                                                               Page 1 of 1




                                                                                                                                        SUM-200(A
                SHORT TITLE:                                                                                 CASE NUMBER:

            _ Ray, et al v State Farm Mutual Automobile Insurance Company, et al                               19STCV07896

                                                                            INSTRUCTIONS FOR USE
               .. This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
               ~ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
                  Attachment form is attached."

                List additional parties (Check only one box. Use e separate page for each type ofparty.):

                  [Z]       Plaintiff              O   Defendant    O   Cross-Complainant   O    Cross-Defendant

               RICKY RAY, individually and as successor in interest to Cynthia Ray, deceased; MORGAN HOWARD;
               ALEXIS GRIMM, KOUR1NEE GRIMM, and JAEDYNN RAY, a minor, by and through their Guardian ad
               Litem, RICKY RAY                                                                  .




                                                                                                                              Page     1    or
                                                                                                                                                 Page 1 of1
             FOl'lTI Adopted fa!'" Manda!ory Uso
              JudleiafCoundf01callfornla                           ADDITIONAL PARTIES ATTACHMENT
            SUM-200{A) JRev~ January 1, 20071                            Attachment to Summons




                                                                                                                                                              Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                5/16/2019
                                                                                            8
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 3 of 40 Page ID #:9
  Print document                                                                                                                                                                      Page 1 of 1




                                                                                   19STCV07896
                                     Assigned for all purposes to: Stanley Mask Courthouse, Judicial Officer: Gregory Alarcon

             Ele   nlcalty FILEO by Superior COurt of California, County of Los Angeles on 03/07/201912:51 PM Sherri R. Carter, Executive otrJCer/Oerk of Court. by M Barel.Deputy Clerk ·

             1     Joseph H. Low IV (SBN 194897)
             2
                   THE LAW FIRM OF JOSEPH H. LOW IV
                   100 Oceangate, 12th Floor
             3     Long Beach, CA 90802
                   Telep:\lone: (562) 901-0840
             4
                   Facsimile: (562) 901-0841
             5
                   josepb@jhllaw.com

             6     Attorney for Plaintiffs
             7

             8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                         COUNTY OF LOS ANGELES
             9
                   RICKY RAY, individually and as successor in                                Case No.:
            10
                   interest to Cynthia Ray, deceased; MORGAN
            ll     HOWARD, ALEXIS GRIMM, KOURTNEE ·                                           COMPLAINT FOR BREACH_OF
                   GRIMM, and JAEDYNN RAY, a minor, by and                                    IMPLIED COVENANT OF GOOD FAITH
            12     through their Guardian ad Litem, RICKY RAY,                                AND FAIR DEALING
            13
                                         Plaintiffs,
            14     vs.

            15     STATE FARM MUTUAL AUTOMOBILE
                   INSURANCE COMPANY, and DOES 1
           . 16
                   through 50,
            17
                                         Defendants.
            18

            19                Plaintiffs, Ricley Ray, individually and as successor in interest to Cynthia Ray,
            20     deceased; Morgan Howard; Alexis Grimm; Kourtnee Grimm; and Jaedynn Ray, a minor, oy an
            21     through their guardi~ ad !item, Ricky.Ray, (collectively, "Ray Family"), allege:
            ~                                                                             L
            23                                                SUMMARY OF THE COMPLAINT
            24                   1. Defendant, State Farm Mutual Automobile Insurance Company (State Farm),
            2s     breached its implied covenant of good faith and fair dealing with its insured, Jason Trinidad
            26     (Trinidad), when it refused the Ray Family's reasonable offer to settle the Ray Family's damage·
            21     claiins within the policy limits in the underlying automobile accident case against Trinidad. An
            2a     assignment of bis first party rights has been given by Trinidad to the Ray Family who bring                                              this
                   action as third-party claimants.

                                                                      1
                                           COMPLAINT FOR DAMAGES FOR BREACH OF IMPLIED COVENANT
                                                       OF GOOD FAITH AND FAIR DEALING




                                                                                                                                                                                  Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                                        5/16/2019
                                                                                               9
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 4 of 40 Page ID #:10
  Print document                                                                                                          Page 1 of 1




             l                                                     II.
             2                                                PARTIES
                           2. Plaintiff, Ricky Ray, is the widow of Cynthia Ray, deceased. There is no
                 proceeding pending in California for administration of the decedent' s estate. Ricky Ray is the
             5   decedent's successor in interest (as defined in Code of Civil Procedure section 377.11), and
             6   succeeds to the decedent's interest in this action. No other person has a superior right to
             7   commence the action or to be substituted for the decedent in the pending action or proceeding.
             8   Ricky Ray has executed a Declaration with decedent's death pertificate, pursuant to California
             9   Code of Civil Procedure section 377.32, a true and correct copy of which is attached hereto and
           10    marked Exhibit A.
            ll             3. Plaintiffs, Morgan Howard, Aiexis Grimm, Kourtnee Grimm and Jaedynn Ray,
            12   are the natural born children of Cynthia Ray, deceased.
            l3            4. The guardian ad litem of Jaedynn Ray, a minor of the age of 14 years, is her
            14   father, Ricky Ray, whose appointment is concurrently submitted with the filing of this complaint.
            15             5. Defendant, State .Farm Mutual Automobile Insurance Company (State Farm), is
            16   now and, at all times mentioned in this complaint, has been, a corporation authorized to do
            17   business as an insurer under the laws of the State of California.
           18              6. The true names and capacities, whether individual, corporate, associate or
            19   otherwise, of defendants, Does 1 through 50, and each of them, are presently unknown to
            20   plaintiffs, who therefore sue said defendants by such fictitious names. Plaintiffs will amend this
            21   complaint to state the true names and capacities of such fictitiously named defendants as they
            22   become known.
            23             7. Plaintiffs are informed and believe, and thereon alleges, that each defendant sued
            24   by a fictitious name was negligent and/or otherwise legally responsible in some manner,
            25   including vicarious liability, for the injuries and damages suffered by plaintiffs.
            26             8. Plaintiffs are informed and believe, and thereon allege, that at all relevant times, the
            27   defendants, and each of them, were, and acted as, the principals, agents, partners, joint venturers,
            28   officers, directors, controlling shareholders, subsidiaries, affiliates, parent corporations,



                                                                    2
                                  COMPLAINT FOR DAMAGES FOR BREACH OF IMPLIED COVENANT
                                              OF GOOD FAITH AND FAIR DEALING




                                                                                                                         Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                           5/16/2019
                                                                         10
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 5 of 40 Page ID #:11
  Print document                                                                                                         Page 1 of 1




              1    successors in interest and/or predecessors in interests of some of the other defendants, and
              2    authorized, ratified, adopted, approved, controlled, aided and abetted, and knew or should have
              3    known about the conduct of other defendants.
                                                                  m.
              5                                      COMMON ALLEGATIONS
              6             9. On or about June 20, 2014, State Farm issued to Jocelyn Carreon (Carreon), a
              7    policy of automobile insurance coverage for the Suzuki motor vehicle owned by Carreon and
           · 8     operated by Trinidad on the d*te of the underlying automobile accident (Policy). Trinidad is
              9    Carreon' s son, a member of the Carreon household, and, as such, is a permissive user of
           · 10    Carreon's Suzuki motor vehic1e, defined in the Policy as an insured resident relative (Policy, p.
           , 11    5-6). The State Farm Policy of insurance bears the Policy number of 296 7536-El3-05A, which
           . 12    was in effect for the period of.May 27, 2014, to November 13, 2014 (Policy). A true and correct .
            13     copy of this Policy is attached to this complaint and marked Exhibit B.
            14              10. Under the terms of insurance Policy number 296 7536-E13-05A, State Farm agreed
           ,1s     to indemnify Trinidad and CaiTeon, up to the amount of $50,000 " . .. because of bodily injury to

            16     others ~used by an accident that involves a vehicle for which that insured is provided Liability
            11     Coverage by this policy." (Policy, p. 6), and to defend Trinidad and Carreon in any civil action
            18     suit seeking such damages.
           . 19             11 . On or about August 31, 2014, an automobile accident occurred on Highway 5 north,
            20     at or near Santa Clarita, California. Cynthia Ray, a passenger in the Ray Family truck was killed.
            21     The Ray Family suffered losses for the wrongful death of Cynthia Ray in the accident.
           '. 22            12. On November 17, 2014, the Ray Family, in a letter signed by Ricky Ray, made
            23     a demand for settlement of the Underlying Action for the State Farm Policy linrits. The demand
            24     was reasonable in light of the probable liability of Trinidad and Carreon for the injuries, harm
            25     and wrongful death claims suffered by the Ray Family, and in light of the substantial likelihood
            26     that the Ray Family would be awarded damages greatly exceeding the Policy linrits.
            27              13. On April 20, 2015, the Ray Family, through counsel, sent State Farm a copy of the
            28     Ray Family demand letter signed by Ricky Ray.



                                                                    3
                                   COMPLAINT FOR DAMAGES FOR BREACH OF IMPLIED COVENANT
                                               OF GOOD FAITH AND FAIR DEALING




                                                                                                                        Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                          5/16/2019
                                                                        11
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 6 of 40 Page ID #:12
  Print document                                                                                                              Page 1 of 1




             l                 14. On April 17, 2015, the Ray Family filed a complaint for damages against Trinidad
             2       and Carreon in the Los Angeles Superior Court, bearing action number BC579115 ("Underlying
             3       Action"). The complaint alleges that Trinidad and Carreon are liable for negligence and other
             4       wrongful conduct in connection with the accident. A true and correct copy of the complaint in
             5       the Underlying Action is attached hereto and marked Exhibit C.
             6                 15. Trinidad and Carreon were served with the complaint in the Underlying Action on
             7       July 15, 2015, and July 29, 2015, respectively. Trinidad and Carreon tendered the defense of the
             8   '   Underlying Action to State Fann, which acknowledged that its Policy covered. the Underlying
             9   •   Action and agreed to provide Trinidad and Carreon with a defense;
           10                  16. Following its acknowledgment of coverage, State Fann hired counsel to defend
            11       Trinidad and Carreon in the Underlying Action.
           12                  17. As a result of State Farm's unreasonable refusal to accept the Ray Family's
           13        reasonable settlement demand, the Underlying Action proceeded to trial. On February 5, 2018,
            14       after a trial by jury, a verdict was given in the amount of $27,500, in favor of the Ray Family and
           1s . against Trinidad and Carreon, jointly and severally. In addition, the Verdict gave the amount of

           16        $2,090,559.61, in favor of the Ray Fantlly and against Trinidad, severally, giving a total verdict
           17        in favor of the Ray Family in the amount of$2,118,059.61.
           1s                  18. On March 6, 2018, State Farm sent co1Tespondence to the Ray Family attorney,
           19        refusing to pay the jury's verdict of $2,118,059.61, but stated its intention to pay an amount less
           20        than the policy linrits of $50,000, on the basis that it settled claims rnade by other third parties.
           21        State Farm's settlement with other third parties was made without notice to the Ray Fantlly and
            22       without obtaining an order of the court for a good faith settlement.
            23                 19. On April 6, 2018, Judgment was entered in favor ofthe Ray Family and against
            24       Trinidad and Carreon in the amount of $2,118,059.61, plus costs.
            25                 20. On May 8, 3018, State Fann paid the Ray Family the sum of $27,500 as .and for the
            26       joint and several liability of Trinidad and Carreon, and the sum of $20,000 toward the several
           27        liability of Trinidad, leaving $2,070,059.61, owed on the Judgment against Trinidad severally.
            28       ///




                                                                        4
                                      COMPLAINT FOR DAMAGES FOR BREACH OF IMPLlED COVENANT
                                                  OF GOOD FAITH AND FAIR DEALING




                                                                                                                             Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                               5/16/2019
                                                                            12
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 7 of 40 Page ID #:13
  Print document                                                                                                           Page 1 of 1




            l              21. On March 31, 2018, Trinidad assigned to the Ray Family, his contractual right to
            2   recover from State Farm the judgment entered in the Underlying Action. In making this
            3   assignment, Trinidad expressly reserved the right to sue State Farm for any nonassignable
            4   damages, including damages for mental and emotional distress and punitive damages.
            5                                                     IV.
            6                                           CAUSE OF ACTION
                                      (Breach of Covenant of Good Faith and Fair Dealing)
            8              22. The Ray Family realleges and incorporates by reference the allegations of
            9   paragraphs 1 tlu:ough 21 of this complaint, as set forth above.
           1o              23. Trinic!ad has duly pe.rformed each and every condition of the insurance Policy
           11   issued by State Farm.
           12              24. State Farm, at all material times, had a duty to act fairly and in good faith to
           13   Trinidad in carrying out its responsibilities under its insurance Policy.
           14              25. Implicit in State Farm's obligation to act fairly and in good faith is its duty to accep
           1s   a reasonable settlement offer to protect Trinidad from suffering a judgment ex?CCding Policy
           16   limits.
           17              26. Despite its obligation to act fairly and in good faith toward Trinidad, State Farm
           1a   breached its obligation by failing and refusing to accept the reasonable settlement demand of the
           19   Ray Family.
           20              27. As a direct and proxinlate result of defendant's breach, Trinidad has suffered

           21   damages in the amount of $2,070,059.61, consisting of the amount by which the judgment in the
           22   Underlying Action exceeds the amount paid towards the limit of Policy No. 296 7536-El3-05A.
           23             i 28. The damages suffered by Trinidad, alleged hereinabove, having been assigned to

           24   the Ra)! Family by Trinidad on March 31, 2018, are the damages suffered by, and owed to, the
           zs   Ray Family, in the amount of$2,070,059.61.
           26             WHEREFORE, plaintiffs, the Ray Family, demand judgment for:
           21             1. The balance of the judgment rendered in the Underlying Action, in the sum of
           28   $2,070,059.61.



                                                                    5
                                  COMPLAINT FOR DAMAGES FOR BREACH OF IMPLIED COVENANT
                                              OF GOOD FAITII AND FAIR DEALING




                                                                                                                          Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                            5/16/2019
                                                                        13
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 8 of 40 Page ID #:14
  Print document                                                                        Page 1 of 1




                        2. Costs of suit;
             2          3. Other and further relief as the court considers proper.
             3

             4    DATED: March 7, 2019
             5




             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

           "'19

            20

            21

            22

            23

            24

            25

            26

            27

            28




                                                                 6
                                COMPLAINT FOR DAMAGES FOR BREACH OF IMPLIED COVENANT
                                            OF GOOD FAITH AND FAIR DEALING




                                                                                       Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                         5/16/2019
                                                                     14
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 9 of 40 Page ID #:15
  Print document                                                                  Page 1 of 1




                                                                   -   ...   :

                                                                             I



                               EXHIBIT A




                                                                                 Exhibit "1"
  https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                   5/16/2019
                                                   15
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 10 of 40 Page ID #:16
   Print document                                                                                                     Page 1 of 1




              1   Joseph H. Low IV (SBN 194897)
              2
                  THE LAW FIRM OF JOSEPH H. LOW IV
                  100 Oceangate, 12th Floor
              3   Long Beach, CA 90802
                  Telephone: (562) 901-0840
              4
                  Facsimile: (562) 901-0841
              5
                  joseph@jhllaw.com

              6   Attorney for Plaintiffs
              7

                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                 COUNTY OF LOS ANGELES

                  RICKY RAY, individually and as successor in           Case No.:
             10
                  interest to Cynthia Ray, deceased; MORGAN
             11   HOWARD, ALEXIS GRIMM, KOUR1NEE                        DECLARATION OF RICKY RAY., JR.
                  GRIMM, and JAEDYNN RAY, a miuor, by and               PURSUANT TO CALIFORNIA CODE OF
             12   through their Guardian ad Litem, RICKY RAY,           CIVIL PROCEDURE §377.32
             13
                                   Plaintiffs,
             14   vs.

             1s   STATEFARMMUTUALAUTOMOBfLE
                  INSURANCE COMPANY, and DOES 1
             16
                  through 50,
             17
                                   Defendants.
             18

             19

             20   I, RICKY RAY, declare and say as follows:
             21         1. I, Ricky Ray, am the husband, now widow, of Cynthia Ray, deceased.
             22         2. Cynthia Ray, deceased, was born on February 15, 1978.
             23         3. My wife, Cynthia:Ray, died on August 31, 2014, in Los Angeles County, California.
             24   Attached hereto is a copy of the death certificate.
             2s         4. No proceeding is now pending in California for administration of the decedent's estate.
             26         5. The declarant is the decedent's successor in interest (as defined in Code of Civil
             27   Procedure§ 377.11) and succeed to the decedent's interest in the action or proceeding,
             28   ///



                                                                    I
                                              DECLARATION OF RJCKY RAY PURSUANT TO
                                             CALIFORNIA CODE OF CIVIL PROCEDURE §377.32




                                                                                                                     Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                      5/16/2019
                                                                        16
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 11 of 40 Page ID #:17
   Print document                                                                                                 Page 1 of 1




              1      6. No other person has a superior right to commence the action or proceeding or to be
              2   substituted for the decedent in the pending action or proceeding.
                         I declare under penalty of perjury under the laws of the State of California that the
              4   foregoing is true and coJTect. Executed this ;g_}f_ day of February, 2019, at Bakersfield,
              5   California.
              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28



                                                                  2
                                           DECLARATION OF RICKY RAY PURSUANT TO
                                          CALIFORNIA CODE OF ClVJL PROCEDURE §377.32




                                                                                                                 Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                  5/16/2019
                                                                      17
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 12 of 40 Page ID #:18
   Print document                                                    Page 1 of 1




                                                                    Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails     5/16/2019
                                                    18
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 13 of 40 Page ID #:19
   Print document                                                    Page 1 of 1




                                 EXHIBITB .




                                                                    Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails     5/16/2019
                                                    19
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 14 of 40 Page ID #:20
   Print document                                                                                                            Page 1 of 1




            _@!)_ f.;',l ~ f r.,,"', . 1·•·"1
            ~~•f.,;H         ~n:, f ··f'.
                                                     Certified Polley Record
            I, the undersigned, do hereby confirm that I am custodian of the records pertaining 'to the Issuance of
            policies by State Farm Mutual Automobile Insurance Company.

            ! certify that 'the attached documents represent a true and accur.ate record of the terms and conditions
            of Policy Number 296 7536-E13-05A including any·endorsements, if applicable, for the policy term(s)
            05127/14 to 11/13/14 and insuring JOCELYN CARREON & SOCRATES. CABALES of
                                                  based on available recon;is.

            The policy was In effect on the loss date of August 31 , 2014.




                                                                   Twiana Armstrong-Bryant '- )
                                                                   Underwriting T11am Manager
                                                                   Date:     6/8/16           .
                                                                    I   •




                                                '·   ~·




                                      I .
                                      ;




                                      i ..




            ,1004516                                                                           2000 143551 200 03-21·2012




                                                                                                                            Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                             5/16/2019
                                                                        20
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 15 of 40 Page ID #:21
   Print document                                                                                                                                                                               Page 1 of 1




                                                                                                                                     DECLARATIONS PAGE

                           NAMED INSURED
                    AT!                                                  06-3418·1 M             A                     POUGY NUMBER 296 753S·E13-0SA
                                                                                                                       P0~1f:6tl:l0s~.~~,f,-;%'r                    lo   NOV 13 2014

                                                                                                                          STATE FARM PAYMENT PLAN NUMBER
                                                                                                                          1088067002
                                                                                                                         AGENT
                                                                                                                         NENITA LAVITORIA INSAGCV INC
                                                                                                                         32146 ALVARADO BLVD
                                                                                                                         UNION CITY, CA 94587 -4000



                                                                                                                          PHONE:(~10)429·1730
          DO NOT PAY PREMIUMS SHOWN ON-THIS PAGE.
          IF AN AMOUNT IS DUE. THEN A SEPARATE STATEMENT IS ENCLOSED.
                                                 YOUR CAA
        W~ffiMAKEi>i,,,,,,__;,                            MOOEti" ·.;;~. 0•;9.!i~ 9D'(.J)rvi£~:r<efi'!.¥l;HICl-~ici/N!JMB~R;:j.                           k: ..:--CL.ASS
            2005-           . SUZUKI                      Xl.·7                     SPORT WG                      JS3TY92V754100489 .                      90BHAV1A


        ~•- -~~b~s :~::::,:~·ovERAGE &·LIMITS .,,.~~.;.                        ·\:f;::,;':ii°'):,·:.~-:·>:~-r~>l~~-;;::-~-.'.:~/?§~- ··1_,;:~:~~/··~;.;,~;.;P.REMIUMS    ..   :.> .. ~.. : •


        Mti.ffi~~£1.~,r-J.;~ .4.:iablllty:..Oove,:aga_~ :::i~fi... ~:hz:i.Jfi~r.:~ ,~ ;...~13:;·~-~--!:;. 1::,;;wl.f,#_;~G:;.,;s1>:;1.:hW::;,.stt~ :.           J ; :,·.,._. :. -·.. ·•
                                        Bodily Injury llmils
        1%f~i~~Fb~-~~{figf#i .P.iTnoni.~Eecl11\~ia8f:if~t-i{''f}fii~TI~h1~.m!-·\::~::;::~:~'.i~~?;®U;F~~fu~:.·:~.·· .~::·.~-:::
                                        $25,000              $50,000                         ;                            '
        ~~·i!~~~~~¾f.rope;troamqce•t1rr1a;~wi~--;rr'{tP'id.JJm~~t11:t~ttl.~{W£{Jf~~~~~~s1~t{·>:Y:~;~~:~«. ;: r;~.')t•t·: • . : •:1
        ~tu~~~~to~~~~;r~;:1~~,;;~1ttwir'.1~~~!:~·JmJ,:~~~:-xt·~~~1?.~?-~~~~t\t~¼:J. l.:.:·: · ·..
           U          Uninsured Motcir Vehicle- Coverage                                        ~
       .!!l~!~1rfi~;Q"~tBQai!fJiiJlJWL:liniii:..$~~~~~i~~;~~~~i«?i:S~~~~';d~f'w~~.i~.;;:; i":·i:t~~!:.t~~.: ·i: -.~...
                                        Each Person, Eaoh Aootdent
        ~ ~ 1 $ ~ ft:1s,90q;.~~;t1~$ad)~ObiitJ;';~~Y.il~t~W..¥A~~~~~~~1~;'.¼t~q.::::xi::~-·.- :·
             U1                      Uninsured Motor Vehicle Property Damage Coverage

                                                                                                                                                                    . ,:Thls~ note b.'U.




        l oplacad polloy number 2967536-05.
        'our total renawal premium for MAY 13 2014 t o NOV 13 2014 • • -




                                                                                                                  Agent:           NENITA LAVITOAIA INS A,GGY INC
                                                                                                                  Telephone: (Sf 0)429-1730
                                                                           Seo Aevarsa Side
        01873).QJ.P,.O&., ..,,.,
            IC~,otl02Sl'1
                                     j,,.,,,,.                 (oUtZ:.w)
                                                                                                                  Prepared         JUN 20 2014                 3418·_8 28




                                                                                                                                                                                               Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                                                5/16/2019
                                                                                                                                      21
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 16 of 40 Page ID #:22
   Print document                                                                                                                  Page 1 of 1




                     This policy Is Issued by State Farm Mutual Automobile Insurance Company.


                                                             MUTUAL CONDITIONS.
                    1, Membership. While this policy Is In Joroe, the first Insured shown on the Oeciaralions Pago Is
                       entitled to vote at all meetings of members and to receive dividends the Board of Directors In
                       Its discretion may declare In accordance wllh reasonable classlflcalions and groupings of
                       pollcyholders established by such Board,                                 ·
                    2, No Contingent Liability. This policy is non-assessable.

                    3. Annual Meeting, The annual meeting of the members of the company shall bG held at Its
                        horn.a office at Bloomington, llffnols, on Iha sacond Monday of June at the hour of 1o:oo A.M,
                        unless the Board of. Directors shall elect to change Iha lime and place of such masting, In
                      · which case, but not otherwise, due notice shall be malled each member al the address
                        disclosed in this polloy at least 10 days pnor themto.

                    In Witness Whereof, the Stale Farm Mutual Automoblle Insurance Company has caused this
                    policy to be signed by Its President and Secretary at Bloomington, Illinois.




                   lmportalll .. ,
                   Ca!ttorniB law requires us •• provide roM with lnronnatlon for Iii.Ing complaints with !he State Insurance
                   DepDrtmenl reaardlng the.cover511Je enij service pri,vided under this policy,
                   Cot11P.l•ints sbaufd be filed only after you and State feim® or your a9ont or other company representative
                   have failed to roach a satismctory agreemalll on • problem,
                    PleaselotWard such complainls to;           Caiifornia Oepalltnolll of Insurance
                                                                                 e~Ohrision
                                                                                 Streat
                                                                                90G13
                                                                Or call toll free
                                                                1-1lll0'927-HELP ('1357)

                                                                         NOTICE
                   We are requirodtofumlsh you with the following Information:
                   1. An automobile liability Insurance company may cancel a policy be!ofl! the and of the current policy
                        pariod for reasons described in the provision titled Cancellation which Is located In the Genera! Terms
                        section of your policy (referto the Contents in tho beginning of your policyforths page numbmj.

                   2. An automobile liability in&orance company may increase the premium or refuse to repewthe poficy for
                      any otthe follnw!ng rea,!l{ls:                                                         ,
                        a. Accident immlvementby an insumd, ondwhuther an insured is at fault in the accident
                        b, A change in, qran addttion of, an insured vehicle.
                        c. A change in, oraddttion of, an insured under the policy.
                        d. A chi>nge in the location ot garaging of an lnsmrul vehicle.
                        e. A change in the use of the Insured vehicle.
                       f. Convictions for violating •!'Y provision of the Vehicle Coda or the Penal Code relatjng to the
                          operation of a motor vehicle.
                       g, The paymantmade by en insurer due ta a claim filed byan Insured ora third party.

                   An automobile liability insurance company may Increase the premium or refuse to renew the policy for
                   reasons that ~re not listed above but.which ere lawful and not unfairly discriminatory.




                  ""' ~-..- ·.... .
        -·'-'"'------·                . ,.   --~- ·- . ··----·--~,-,•-- .




                                                                                                                                  Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                   5/16/2019
                                                                                                       22
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 17 of 40 Page ID #:23
   Print document                                                                         Page 1 of 1




                                                                           ~StateFarm~

                Please read the policy carefully. If there is an
                accident, contact your Siate Farm agent or one
                of our Claim Offices at once. (See "INSURED'S
                DUTIES" In this policy booklet.)

                WARNING
                Unless you have automobile insurance written by
                a Mexican Insurance company, you may spend
                many hours or days in Jail, if you have an ac-
                cident in Mexico. Insurance coverage should         State Farm®
                be secured from a company licensed under the
                laws of Mexico to write such Insurance in order     Car Policy
                to avoid complications and some other penal•
                lies possible under the laws of Mexico, including
                                                                    Booklet
                the possible lmpoundment of your automobile.




                                                                    California
                                                                    Policy Form 08058




                                                                                         Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                          5/16/2019
                                                                    23
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 18 of 40 Page ID #:24
   Print document                                                                                                                                                                   Page 1 of 1




                                                                                          CONTENTS
                    THIS POLICY ..................................................... 3                 Deciding Fault andAmounL............ ::............... 17
                                                                                                        Limits and Loss Settlement .. :........................... 17
                    DEFINITIONS.......... :.........................·................. 4
                                                                                                        Exclusions......................................................... 18
                    LIABII.:lTYCOVERAGE ................................:.6 .                           IfOther Uninsured Motor Vehicle Property
                                                                                                        Damage Coverage Applies ................................. 18
                      Additional Definition..........................:................ 6                Our Payment Options .,..................,.................. l &
                      Insuring Agreement............................................ 6
                      Supplementaty Payments................. ,................. 6                   P~SICALDAMAGE COVERAGES ............ 18
                      Limits ................................................................. 7        A<\ditional Definitions...................................... 18
                      Nonduplica1ion.................................:................. 7               Insuring Agreements ........................................ 19
                      Exclusions .......................................................... 7           Supplementary PaY,111ents - Comprehensive
                      If Other Liability Coverage Applies'. ...... :.......... 8                        Coverage and Collislo,rCoverage .................... 20
                      Required Out-of0 State Liability Coverage ......... 9                             Limits and Loss S~ttlement- Comprehensive
                      Pinat1cial Responsibility Certificatio~ ............... 9                         Coverage and Collision Coverage ...................... 20
                                                                                                        Limits- Car Rental and.Travel Expenses
                    MEDlCALPAYMli'.NTS COVERAGE.............. 9                                         Coverage .....................,.................................... 22
                                                                                                        Nonduplication ...........................:..................... 22
                       Additional Definitions .....................,................. 9                 Exclusions ..............................:......................... 22
                       Insuring Agreement .........................:............... 10                  If Other Physical Damage Coverage or Similar
                       Detennining Medical Expenses ....................... IO                          CoverageApplies...............................................24
                       Arbitration ......................,................................ I0           Financed Vehicle .............................................. 24
                       Limit ................................................., ............... 11      Our Payment Options ...................................... 24
                       Nonduplication ................................., ............... 11
                       Exclusions......................................................... I I       DEATH, DISMEMBERMENT AND
                                                                                                     LOSS OF SIGHT COVER.AGE .......................?.5
                       If Other Medical Payments Coverage or
                       Similar Vehicle.l~surance Applies ................... i2                         Additional Definition ....................................... 25
                       Our PaymentOptions ...................................... 13                     Insuring Agreement........................:............. 25     u ••


                                                                                                        Benefit ..............................................................25
                    UNlNSURED MOTOR VEffiCLE                                                            Exclusions - Death, Dismemberment and
                    COVERAGE............ ,...,.......................................... 13             Loss of Sight Coverage and Loss of Earnings
                       AddiliMal Definitions ..................................... 13                   Coverage .......................................................... 26
                       Tnsuring Agreement ......................................... 14                  Our Payment Optious- Death, Dismembenneot
                                                                                                        and Loss of Sight Coverage at1d Loss of
                       Deciding Fault and Amount... .......................... 14                       Earnings Coverage ...........................................27
                       Limits............................................................... 14
                       Nonduplication ,........................ ,...................... !5           LOSS OF EAlu"lfJNGS COVERAGE ...............25
                       Exclusior.s .............................. ,......................... l5         Additional Deftnitions ...........,..........................26
                       If Other Dninsuiea Motor Vehicle Coverage
                       Applies ............................................................. 16
                       Our Paymsr,t Options ...................................... I 6                  r~:~:~t:~~:~·.'.'.:::::::::::::::::: : : ::::::::::::::::::;:
                                                                                                        Exclusions- Death, Dismembennent and
                    UNINSURED MOTOR VEHICLE PROPERTY                                                    Loss of Sight Coverage and Loss of Earnings
                    DAMAGECOVERAGE ................................... 16                               Coverage .......................................................... 26
                                                                                                        Our Payment Options - Death, Dismemberment
                       Additional Definitions ..................................... 16                  and Loss of Sight Coverage and Loss of
                       Insuring Agreement.......................................... 17                  Earnings Coverage ........................................... 27

                                                                                                  2
                                                                                                9805B




                                                                                                                                                                                   Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                                    5/16/2019
                                                                                                              24
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 19 of 40 Page ID #:25
   Print document                                                                                                                                                   Page 1 of 1




                    INSURED'S DUTIES........................................ 27          Where CoverageApplies .................................. 29
                      Notice to Us of an Accident or Loss ..............•. 27            Limited Coverage in Mexioo............................ 29
                      Notice to Us of a Claim or Lawsuit ................. 27            Newly Owned or Newly· Leased Car................ 30
                      lnsured's Duty to Cooperate WUh Us .............. 27               Changes to This Policy ..................................... 30
                      Questioning Under Oath .................................. 27       Premium .......................................................... 30
                      Other Duties Unde,- the Physical                                   Renewal ............................................................ 31
                      Damage .Coverages .........:................................ 28    Nonrenewal ................ :..................................... 31
                      Other Duties Under Uninsured Motor Vehicle                         Cancellation..................................................... 31
                      Property Damage Coverage ............................. 28          Assignment. ...................................................... 32
                      Other Duties Under Medical Payments                                Bankruptcy or Insolvency of the Insured ......... 32
                      Coverage, Uninsured Motor Veliicle, Coverage,                     ·Concealment or Fraud ...................................... 32
                      Death, Dismernbetment and Loss of Sight                            Our Right to Recover Our Paymcnts ................ 32
                      Coverag~. and loss ofEamings Coverage ...... 28
                                                                                         Legal Action Against Us ................................... 32
                    GENERAL TERMS .......................................... 29          Choice ofLaw ................................................. ,33
                      When Coverage Applies ......................~.......... 29         Severability ....................................................... 33



                                                                 THISP()LICY
                    L  This P.0U9y.consist, of;                                         (b) a vehicle registration
                       a. the m'ost recently issued · Declarations.                     suspended, revoked, or refused.
                           Page; .                                                 (3) Your ca, is used for pleaourc and
                       b. the policY. booklet version shown on that                     business.       .
                           Decla.'ations·Patc: :foil.. .       .        4. All named insureds shown on the Declarations
                       c. any endorse1nents that apply, including             Page &nd nil applicanls agree. by ncceptnnee of
                           those listed on that Declarations Pagi> as         d1is policy that:
                           well as diose issued in connection with any"
                           subsequent renewal of this policy.                 a.   the statements in 3.b. above are made by
                                                                                   such named insured or spplicant sng are
                    2. This policy contains all of the agreemenls be•              tmc; and
                       tween all named insureds woo are shown on
                       the Declarations Page and all applicants and:          b,                  w•
                                                                                        provide this insurance on tl1e basis
                                                                                   lhose statements are ttuc.
                       a. us; and                                  ·
                       b. any of 011r agents.                           5. ·· Your purchase of thi.s policy may allow:
                    3. We agree to provide insurance according to tha         a.· yOu tO purchase or obtain certain cov~rages,
                       tetms of this policy:         .                             coverage _OP.liO:n~> covcr,tg:o doductioles,
                                                                                   coverage hm1ts, or coverage te11ns on other
                       a, based on payment of ihe required premi-                  products from the State Fa1111 Compa11les,.
                           um when due for the coverages chosen;                   subject to thelr applicable eligibility rules;
                           and                                                     or
                       b. unless othetwise stated in "EXCEPTIONS,             b. the premium or price for other prodi\cts or
                            POLICY BOOKLET, & ENDORSE-                             set-vices purchnsed by you, including non-
                            MENTS" on the Declarations Page. in rcli-              insurance products or services, to vary.
                           a.,c.e on the following statements:                     Such other producls or services must be
                           (I) The named insured shown on the Dec-                 provided by the State Farm Companies or
                                 larations Page is the sole owner of               by an organization that has entered into an
                                 your car.                                         agreement or contract with die State Farm
                            (2) Neither you nor any member of )lour                Companies. The State Fann Companies
                                 household has. wid1in the past three              do not warrant the merchantability. fitness,
                                 years. bad ei!fier:                               or ouality of any pmduct or service offered
                                 (a) a license to drive; or                        or provided by that organi:zation.

                                                                                     3
                                                                                   9805B




                                                                                                                                                                   Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                                    5/16/2019
                                                                                               25
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 20 of 40 Page ID #:26
   Print document                                                                                                                            Page 1 of 1




                                                                    DEFINITIONS
                    We define cerfaiil words and phrases below for use          Noa-Owned Car means a ca1· that is itt the lawful
                    lhroughout the policy. Each eoverage includes ad-           po!'Sl'ssion of )OU or any reside,!/ relative_and tlwt
                    ditional definitions only for use with that eoverage.       ne1tber:                                               '
                    These definitions apply lo lhe si!)glllar, plural, pos•     I. is owned by:
                    sessive, and any other fonn of these words and
                    phrases. Denned words and phrases are printed in                    a.   you;
                    boldface italics.                               ·                   b. any resident re/alive;
                    Bodily Injury means bodily tnjury to a person and                   c. any other p..rson who resides primarily in ·
                    sickness, cisease, or dcatb. thattesults fro'!' it                     your household; or
                    Car means a land motor vehicle with four or more                    d. an employe'i· of any person described in n., '
                    wheels, designed for use primarily on public roads.                  b., or c. abov~; nor               _       _
                    Car does not include:                                           has been operated by, rented by, or in the pos-'
                                                                                '.>.,
                    I. Any vehicle ;yhile located for use as a dwelling             session of:                                .    .
                         or other prerrnses; 01·                                    a. you; or
                    2. A nuck-tractor designed to pull eny type of trailer.         b. any resident re/alive
                    Car Business means a business or job where -~be                 during any part of each of the 31 or more con~
                    pu,pose is to sell, repair, service, deliver, test, road-       secut,ve days immediately prior to the date of
                    test, park, or store land motor vehicles or any type            the accident or loss.                          ·
                    oftrruler.
                                                                                Occupying means in, on, entering, orexiting,
                    Domestic Partllsl· means a person who is in a re;gis-
                    tered domestic partnership as qualified by Califor-         Our means· the Company issuing this policy as
                    nia law.            ·        ·.    •        · •             shown on the Declarations Page.
                    Fu11gl means any.type or.form of fungus or fungi            Ow11cd By means:
                    and includes:          •                                    I. owned by;
                    I. Mold;                                                    2. registered to; or                                    1
                    2. Mildew; and                                              3. leased, if the lease is written for• period of3l '
                    3. Ally of the following tl1at are produced or re-            er m!)re consecutive days, to.
                         leased by fungi:                                    Pedestt·ia11 means a pe,•so11 who is not occ11pylilg:
                         a. Mycotox.ins;                                     l. a motmized vehicle; or
                         b. Spores;
                         c. Scents; or
                                                                             2,         a
                                                                                    vehicle designed to be pulled by a motodzed.
                                                                                  vehicle.
                         d. Byproducts.                                      Perso11 means a human being,
                    Naivly Acquired Car means a car newly owned by PersoP..al Vehl.c/e Sharing means the use of a pri•
                    vou. A cat• ceases to be a new{v acqulred car on vate p'as:renger car by person.lt other than the vehi-
                    the earlier of:                                          cle's owner in connection wilh a perso,utl vehicle
                     I. the effeotive date ~nd time of a policY., includ- sharing program Qr any similar program, .
                         ing any binder, issued by us or any 0th.er com- Personal VeJ,Jcle Sliaru,q Program means a legal
                         P•!'Y that describes tlie car as an insur,ed entity qualified to do bus!lless m the State of Cali-
                          velucle; or                                        fum1               ged in the business of facilitating
                    2. the end of the 14th calendar day immediately co       the                private P.USSetJger cat•s for non-
                          following the date the car is delivered toyau.                       by,indiviaua_ls within the state,
                    If a newly 11cquited ca,· is not otherwise afforded      Private   Fasse;1ge1· :Car means:
                    comprehensive coverage or collision coverage !,y 1. a car of the private passenger type, other than a
                    this or any other policy, then this policy wilf pro-          pickup truck, van~ miniv.nn1 or sport utility vt~
                    vide Comprehensive Coverage or Collision Cover~               hicle, designed primarily lo carry perso11s and
                     age for tl10t newly acquired car, subject to a               their luggage: or
                     deductible of $500. Any coverage provided as a 2. ~e~~p truck, van, minivan, or sport utility
                     result of this paragrarih wili apply only until the end
                     of the 5th calendar ilay immediately following the
                     date the newly acquired car is delivered to you.             a. while not used for:
                                                                             4'
                                                                           9805B




                                                                                                                                            Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                             5/16/2019
                                                                                             26
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 21 of 40 Page ID #:27
   Print document                                                                                                                       Page 1 of 1




                              (1) wholesale; or                              2. neither ;v_ou nor the person operating it own or
                              (2) retail                                          have registered.      .           . .
                                     or
                               pickup delivery; and                          if a car qualifi·es as·both a 1,on-owneii ca1· and a
                                                                             temporflrp subst//11te Cfl1; then it is considered a
                         b, that has a Gross Vehicle Weight Rating of tempo~ar;v substitute cll.f only.
                               10,000 pounds or less.                        Trailer means;
                    ResidCllf Relative means, excei,t in Uninsured Motor l. a tµ,iler:
                    Vehicle Covccage, a person, olher th8n you, who re.
                    sides with the first f!.eYSOn snown as a named insured        a. . designed to be pulled by a private passen-
                    on the Deolararions Page and who ls:                               gu car;
                    l. related to that named insured or his or her                b. ; not designed to carrypersons: and
                         spouse or domestic_partner b).'. blood, marriage,        c. while not used as premises for office,
                         domestic partnership as g11alffied by California              store, or display purposes; or
                         tav;; or ad'/I:tion, includmg an unemanct,ated 2. a farm implement or farm wagon while being
                         ~~h~: of ei er who is away at school i such              p1ifled on public roads by a car.
                         a. otherwise maintains his or her residence shown   Us   means     the Comeauy issuing this policy as
                                                                                     on the Declarauons Page.
                              with that name~ insured; and
                                                                             We   means     the Coffi\)anj issuing this policy as
                         b. is neither married nor a domestic pur/Jier,
                              or                                              shown•on    the Declara1ton, Page.
                                                                             Yo11
                    2. a ward or a fuster chlld of that named insured, Vehicle    or   Your meansih except in Uninsured Motor
                         bis or her s~use or do1nesticpartner, or aper- insureds Coverage,            e named insured or named
                                                                                         shown on the Declarations Pa~. If a
                         son described in !. above.                          nwned insured shown on the Declarations Page is •
                    See Additional Definitions in Uninsured Motor p_en;o,i, then "yo,i' or 'Your" includes the spouse or
                    Vehicle Coverage for the definition used in that 'domesdc partner of d1c first persol! shown as a
                    coverage.                                                named' insured if the spouse or domestic partner
                                                                             resides·with that named msured.
                    State Farm Comptmi~ m~ans one or mcne of the See Additional Definitions In Uninrurcd Motllr
                    following:                                               Vehicle Coverage for the definition used in that
                    J. State Farm Mutual Automobile lrnmr-ance coverage.
                         Company;                                            Your Car means the vehicle shown under"YOUR
                    2. State Fann Fire and Casualty Company; ond             CAR" on the Declarations Page. Yom· Car does not
                    3. Subsidiaries or affilintes of eithcr'-J. or 2. above. include a vehicle that you no IOng~ own or tease.
                    Temporary Substfh,te Car means a car that is in the lf a ca-,. CAR",is shown on the Declarations Paije unrler
                                                                                                and you ask 11s to replace 1t with a
                    lawful possession ofthe person operating it and tl1at: "YOUR
                                                                             car newly tJWlled by JIOII, then the car being re-
                    l.  ~:lf;~;rgf~~adu~oioii:~ort        time while ;vo11r !)laced   will continue to be consideredyo11r ca1·until
                                                                             the earliest of:
                         a. breakdown;                                       I. the end of the 30th calendar day immediately
                         b. repair;                                               following tlie date the ca,• newly ow11ed by yo"
                                                                                  is delivered toycm;
                         c. sel'iicing;                                      2. the date this policy is no longer in force; or
                         d. d•)D•ge; or                                      3. the date you no longer
                                                                                  being replaced.
                                                                                                             own   or leusc die car
                         e. theft; and




                                                                           5
                                                                         9805B




                                                                                                                                       Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                        5/16/2019
                                                                                     27
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 22 of 40 Page ID #:28
   Print document                                                                                                                         Page 1 of 1




                                                             LIABILITY COVERAGE
                    This policy m:ovides Liability Coverage if "A" is          2.We have the right to:
                    shown unaer 'SYMBOLS" on the Declaratiocs Page.             a. · Investigate, negotiate, and settle any claim
                    Additional Definition                                             or lawsuit,
                    l11sur11d means:                                            b. defend an i11Sured in any claim or lawsuit,
                     1. you acd resident relatives for:                               with    attorneys' chosen by us; and
                         a. the owne;.i;hip, maintenance, or use of;            c. appeal any award or legal decision
                               (I) your car;                                    for damages payable under tl!is policy's Liabil-
                                                                                ity Coverage.
                               (2} a 11ew{p acquired car; or
                                                                            Supplementary Payments
                               (3} a trailer; and
                                                                            mi will pay, in addition to the damages described in
                         b. the maintenance or use of:                      the Insuring Agreement of this policy's Liability
                               (l) a non-owued car; or                      Coverage,     tliose items listed below Iha! result from
                                                                            such accident:
                               (2) a temporary substitute car;
                                                                            i. Attorney fees for attorneys chosen by us ro
                    2. the first !!•rson shown as a named insured on the        defend an i11s11redwho is sued for such damag-
                         Declarations · Page and that named insured's           es. We will not defend any lawsuit or pay attor-
                         ~~tu.:m°{d ~;::::xrofu:-::~:;~~,:c:;:•u:i~
                         a car that is ow11ed by, or furnished by an em-
                                                                                ney fees .incurred:
                                                                                a. after Jlle deposit in court or pay:
                         ployer to, a pe,~on who resides primarily in                 (!) tl1e amount due under tl!e Insuring
                        your household. but only if such car is neither                      Agreement of this policy's Liability
                         ow1U!d by. nor furnished by an employer to, tlte                    Coverage; or
                         first peI·so11 shown as a 11amed insured on the              (2)    the limit of Ibis coverage; or
                         Declarations Page or that pei~o11's spouse or
                         domestlc pnttne,~                        ·             b. if !here is no coverage under. this policy;
                    3. any oth¢r pt!tfOti for his or har use ot:            2. Court costs awa,ded by the court ngainst an ir.-
                         a. yourcar;                                            91tl'etl and resulting from that part of the lawsuit
                         b. a 11ewly acq11ired ca,,                             a. that seeks dam!!!;es·payable undor this pol-
                                                                                      icy's liability Coverage; and
                         c. a te111pora1')1 substitute car; or                  b. against which ire defend an i1Jsure,l with
                         d, atl'ailei· while attached to a car described              attorneys chosen by.11,.         ·
                               in' a., b., or c. above.                         We hnve no duty to pay courl costs incurred af-
                         Sucl, vehicle must be used with yonr pennis-           ter we deposit u1 court or pay the amount due
                         sion, express or implied, and within the scope         under the Insuring Agreement oftl,is policy's
                         of that permission; and                      ·         Liability Coverage;
                    4. any other perso11 or organfaati<in vicariously 3. Interest the i11mred is legally liable to pay on
                         liable for tlie use of a vehicle by an l11sured as     damages payable under the Insuring Agrce-
                         defined in 1., 2.. or 3. above, but only for such      men I of tnis policy's Liabi.lity Coverage:
                         vicarious liability. This provision applies only       a.    before a judgment, but only the interest on
                         if the vehicle is neither owaed bv, nor hired by,            the lesser of .                                .
                         that other perso11 01· organization.
                    I,~vured does not include the United States of                    (I)    that part of the damages we pay; or
                    America or any of its agencies·.                                  (2) this policy's applicable Liability Cov-
                    Iosuriug Agreement                                                       erage linut; anO      ·
                     l. We will pay damages an insured becomes le-·             b. after ajudginent.
                         gaUy liable to pay oecause of:                          We have no duty lo pay interest lhnt accrues af-
                         a. bodily inj11ry to others; an!,f                     ter we deposit in coini,_p-ay, or offer to pay~ the
                                                                                amount due under the Insuring Agreement of
                         b, damage to property                                  this policy's Liability Coverage. We also have
                         caused by rut nccident that involve., a vehiclo        no duty to pay interest that accmes on any
                         for which that insttr~d is provided Liability          damages peid or payable by a party other than
                         Coverage by this policy.                               the in.mred or 11s;
                                                                            6
                                                                        . 98058




                                                                                                                                         Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                          5/16/2019
                                                                                      28
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 23 of 40 Page ID #:29
   Print document                                                                                                                          Page 1 of 1




                    4, Premiums for bonds, provided by a company              S. These Liability Coverage limits are the mast .
                       chosen by us, requited to appeal a decision in a            we will pay regardless of the number of;
                        lawsuit against an fosured. We have no duty to:            a. insureds;
                       a. pay for any bond with a face amount that                 b. claims made;
                              exceeds tli)s policy's applicable Liability
                              Coverage limit;                   .                  c. vehicles insured; or
                       b. furnish or apply for any bonds; or                       d. vehicles involved in the accident.
                       c. pay premiums for bonds purchased after·             Nonduplicatlon
                              we deposit in cqurt, pay, o; offer to pay,      We will not pay anydmnllges or ex pens~ under Lia1;,il-
                              the amount due under the Insuring               ity Coverage.that liave already been paid as expenses
                             Agreement of this policy's Liability Cov-        nnder Mooical Payments Coverage of any policy
                             ernge; and                                       issued by the State Fann Co1npa1iies to you or any
                    5. The following costs and CX!J!'nses if related to       resident relative.
                       and incurred after a lawsuit has been filed            Exclusions
                       against rurinsm·ed:                  ·
                                                                              THERE IS NO COVERAGE FOR AN INSURED:
                       a. Loss of wages or salary, but not other in-
                             come, up to $200 for each day an insflred        I. WHO INTENTIONALLY CAUSES, OR DI-
                             attenas, at our request:                              RECTS ANOTHER PERSON TO INTEN-
                                                                                   TfONALLY CAUSE,_BODILY INJURY OR
                             (I) an arbitration;                                   DAMAGE TO PROPi,.RTY;.
                             (2) a mediation; or                              2. FOR BOT>lLY INJURY TO ANY INSURE!)
                             (3) a trial of a lawsuit; and                         OR FOR BODILY INJURY TO ANY IN-
                       b. Reaso17able expenses incurred by an i11-                 SURED WHENEVER THE ULTIMATE
                             s111'ed at our request other than loss of             BENEFFrS OF THAT-JNDEMN!FiCATION
                             wages, salary, 01· other income.                      ACCRUE DIRECTLY OR INDIRECTLY TO
                                                                                   AN INSUKED;
                       The amount of any of the costs or expenses             3. OR FOR THAT INSURED'S INSURER FOR
                       listed above that are incurred by !lll lt1s11l'ed           ANY OBLIGATION UNDER ANY TYPE OF
                       !'lust be rep0tted to us before we will pay such            WORKERS' COMPENSATION LAW;
                       incurred costs or expenses,
                    Limits                                                    4. FOR BODILY INJURY TO THAT IN-
                                                                                   Sl.iRED 'S EMPLOYEE WHICH ARISES
                    l. The Liability Cevera e limits for bodily injul'f            Ol.iT OF AND IN TilE COURSE OF THAT
                       arc shown on the                 ns Pag_e under "Lt•        EMPLGYEE'S EMPLOYMENT. This exclu-
                       ability Coverage -               jury [imits - Each         sion does not apply to that insured's household
                       Petsoo, Each Ace!               ·                           employee who is neither covered, nor required
                    2. The limit shown under "Each Person" is the                  to 5e cove1·ed1 under workers• compensation in...
                       most we will pay for all damages resulting                  surance;
                       from bodily injury to an)' one person iajmed in        5. FOR -fJODILY INJURY TO THAT IN-
                       any one acciaent. including all damages sus-                SURED'S FELLOW EMPLOYEE WHILE
                       tained by other persons as a result of tliat bod/.          THE FELLOW EMPWYEE IS IN THE
                       /                  The limit shown under "Each              COURSE AND SCOPE OF . HIS OR HER
                                      is the most iv, will pay, subject to         EMPLOYMENT. This excinsion does nol apply
                                    fol' "Each Person", for all damages re-        to you and reside11t relatives who are legally' lia-
                       su ttng from bodily illjury to two or more per-             ble for bodily lnj11,y tofellow employees;
                       sons mjured in the same accident.                      6. FOR DAMAGES iAR[SING OUT OF THE
                    3. The Liability Coverage limit for damage to
                       pro,f.erl)'. is shown on the Declarations Page             ~t]fu~SZ1lw1fu't~mt~f~8M~~l
                                                                                 CARRY ./'ERSONS FOR A CHARGE. This
                        f~n~l ~Lt~~l~~c~fdv:~· 11:11:wJ.>o;t;t!\~                eJ-:,clusiqn does 0;ot ?Pply to the use of a private
                        the most we will pay for all damages resuliing           pas.te11ger ear on a share-the-expense basts;
                       from damage to properly in any one accident.           7. WHILE MAlNTAINING OR USrNG A VE•
                    4. These Liabi!il'J Cover•t• limits shall be xe-             IDCLE TN CONNECTION WITH THAT IN-
                                                                                 SURED'S EMPLOYMENT IN OR ENGAGE·
                        %'.."ct1!~fllr1:ti:i.J:~~;;~t?u~~~f:a                    MENT OF ANY KIND IN A CAR IJ!JSI•
                        Motor Vehicle Coverage of this policy.                   NESS. This exclusion does not apply to:

                                                                          7
                                                                        9805B




                                                                                                                                          Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                           5/16/2019
                                                                                     29
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 24 of 40 Page ID #:30
   Print document                                                                                                                        Page 1 of 1




                          a. JIOII;
                          b.   any resident relative; or                                   rna:it1a Jl;wi&fiUk~G~%~:
                                                                                          TEST, GR ANY SIMILAR CONTEST;
                          c. any agent, employee, or business partner                     OR
                              ofa. orb. above                                          h. ON A TRACK DESIGNED PRlMARJLY
                          While maintaining Or USingyour car, a nBW/y ac-                 FOR RACING OR HIGH-SPEED DRIV-
                          quired car, a temporary suhrtilute car. or a traller            ING. This e<elusion (l.4.b.) does not apply
                         ownedbyyo11;                                                     if the vehicle is being used in connection
                    8. WHILE THAT INSURED IS VALET PARK-                                  with an activity other than racing, higb-
                         ING A VEHICLE;                 .                                 SPeC,d driving, or ani type of competitive
                                                                                           di:1vmg;
                    9. WHILE MAINTAINING OR USING ANY VE-
                         IDCLB OTHER THAN YOUR CAR, A NEWLY
                         ACQUIRE]) CAR A TEMPORAJI.Y SUBSTI-
                                                                                 15
                                                                                   '   tiRuWb?t11rf~·o~1Wffrf        P5~
                                                                                       QUI.RED C-iR WHILE USED IN PERSON-
                         TUTE CAR, OR A TRAILER IN ANY BUSI-
                         NESS OR OCCUPATION OTHER THAN A           AL V/l.l11CLE SHARING; OR
                         CAR BUSINESS OR VALET PARKING. This   16. WHO JS AN EMPLOYEE OF THE UNITl;iD
                         exclusion does not apply to the maintenance or
                                                                   STATES OF AMERICA I OR ANY OF rrs
                         use ofaprivutepasse1Jger car;.             AGENCIES. IF THE PROVISIONS OF THE
                    10. FOR DAMAGE TO PROPER~ INCLUDING            FEDERAL TORT CLAIMS ACT APPLY.
                         A MOTOR VEHICLE ·ol'ERA:1ED BY ANY    If Other Liability Coverage ~-PPlies
                         INSURED, WHILE ITIS:                  l. If Liability Coverage provided ),¥ this policy
                         a. OWNED BY;              .               and one or more otlter· Car Policies issued' ro
                         b. RENTED TO;                             Y.!!" or "']Y reside11t relati~• by th_e Stale Farm
                                                                    L'OUIJ10llle< apply to the same accident, tJ,en:
                         c. IN THE CHARGE OF; OR
                                                                   a. the Liability Coverag~ limits of ;uch poli-
                         d. TRANSPORTED BY                               cies will not be added togeiher to deter-
                         YOU A KESIJJENT RELATIVE OR TIIB                mine the most that may be paid; and
                         PEP.SON WHO IS LEGALLY LIABLE FOR         b. dte maximum ant0llllf that may be paid
                         THE DAMAGE. This exclusion does not apply       from all such policies combined is the sin-
                       . to damage to a:                                 gle highest applicable limit provided by
                         a. motor vehicle o,v:,ed by the employer of     any one of tl1e policies, We m:,y choose
                              yo11 or any resldtttt relative if such dam-one or more policies from which to make
                              !'8• is caused by an Insured while operat- payment
                              ing anothe1· motor vehicle;
                                                               2. The (. iability Coverage pr~vided by this policy
                         b. residence while rented to or leased to an
                                                                   awties as p1iinary coverage for the ownership,
                              Insured; or                           maintenance, or use of your caJ' or a trailer at-
                         c. private garage while ren!ed to or leased to
                                                                    tached to it.
                              an llisured;                         .a. If:
                    11. FOR LIABILITY ASSUMED UNDER ANY                  (l) this is the only Car Policy issued to
                         CONTRACT;
                                                                              y01, or any rerlilettl relt,tlve by the
                    12. FOR ANY ORDER OF RESTITUTlON IS-                       Stute Farm Co111pa11ies that provides
                         SUED BY A COURT IN A CRIMINAL PRO-                    Liability Covera(!" which applies lo
                         CEEDING OR EQU!TABLEACT!ON;                           the accident as prm1ary coverage; and
                    13. WHILE USING A TRAILER WITH A MO-                 (2) liability covcrag,: provided by one or
                         TOR VEIDCLE IF THAT INSURED IS NOT
                         PROVIDED I:!ABILITY COVERAGE BY                       more sources other than the Stnte
                         THIS POLICY FOR THE USE OF THAT.                      Farm Companie, also applies as pri-
                                                                               mary coverage fur the san,e accident,
                         MOTOR VEHICLE;
                                                                         tl1en we will pay the proportion of dam-
                    14
                      ·   );'fh~6F~~WMiLit1~Wi1-t1fE.                    ages_payable as primary that 011r applica-
                                                                         ble limit bears to the sum ofour applicable
                          a.   OFF PUBLIC ROADS ' AND BEING              limit and the limits of •II other liability
                               PREPARED FORJlSED1 IN PRACTICE            coverage that apply as p1imary coverage,
                               FOR, OR OPERA:1nD lN ANY RACING
                                                                              8
                                                                            9805B




                                                                                                                                        Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                         5/16/2019
                                                                                         30
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 25 of 40 Page ID #:31
   Print document                                                                                                                          Page 1 of 1




                         b.   If:                                                               State Farm Compnllies provides Lia•
                                                                                                bility Coverage which applies to the
                              (!) more than one Car PoHcy issued to                           acciilent as excess coverage; and
                                  ya11 or nny resident relative by the
                                    State Farm Companies provides Lia-                   (2) liability coverage provided by.one or
                                    bility Covera~ which applies to the                       more sources other than the Stale
                                  accident as pnmary coverage; and                            Fa,111 Compa,lit!S also applies as ex-
                                                                                              cess coverage fur the same accident,
                            ('2) liability coverage provided by one or
                                  more sources otner than the State                      then the State Farm Companies will pay
                                  Farm Companies also applies as pri-                    the proportion of damages payable as ex-
                                  mary coverage for the same accident,                   cess that the maximum amount that may
                                                                                         be paid by the Stale Fann Companies as
                            then tl1e State Farm Companies will pay the                  determined in 1. above bears to the sum of
                          . proportion of damages payable as primary                     such amount and the limits of all other lia-
                            that the maximum amount that !lllly be paid                  bility coverage that apply as excess cover•
                            by !he Slate Farm Companitsas derennined                     age.
                            in 1. above bears to the sum of sucl1 amount
                            and tl1e limits of all other liability coverage     Required Out-of-St.le L!ab!IHy Co,•ornge
                            that apply as primary coverage. '                   If:
                    3, Excepl as provided in 2. above, the Liability            1.    an insured is in another state of the United
                       Coverage provided by !llls policy 'applies as                  S,ates of America, a territory or possession of
                       excess coverage.                     ·    1
                                                                                      tlfo United States of America, tl1e District of
                       a. If:                                                         Columbia, or any province or ten'itory of Can-
                            (I) this is tl1e only Car Policy issued to                ada, and as a nonresident becomes suiject to !ts
                                  you or any re.,ident relative by the                motor vehicle compulsory insurance Jaw, ft.
                                 'State Farm Compa11ies tl1at provides                nancinl responsibili_ty law, or similar·law; and
                                 Liability Coverage· which applies to           2. this policy does not pl'Ovlde at !east the mini•
                                 the accident as excess covetage; and                 mum lialiility coverage required by such law
                            (2) liability covernge provided \jy one or                far such nonresident,.
                                 more sources ot6er than the State              then this policy will be interpreted to provide
                                  Farm Co111pa11las also applies as ex-         the minimum liability coverage required by such
                                 cess coverage for the same acci<leut,          law.                 •                    .
                            then we will pay ·                · n of dam-       This provision does not apply to liability coverage
                            ages ~ayable as ex,                  applicable     required bl' law for motor carriers of pas,engers or
                            limit bears to the su111             applicable     motor camers of property.
                            limit and tho limits of                 liability   Financial Responsibility Certit'lca"tion
                            coverage that apply as excess·cove,age.
                                                                                When this policy is certified und~r any law as proof
                       b. If:                                                   of future financial resr,onsibility, and while required
                            (!) more than one Car Policy issued to              dlJl'ing the policy period, this policy will comply
                                 yo11 or any 1·esirlent re/alive by the         with such law to tlte extent required,



                                                    MEDlCAL PAYMENTS COVERAGE
                    This policy provides Medical Pa~ments Coverage if        (2) a newly acquired cai·;
                    "C" is shown under "SY1vffiOLS" on the Decrara-          (3) a tempo1·ary substi1111e cm,
                    tions Page.                                              (4) o ,wn-a1r,,ned car; or
                    Additional Definidons                                    (5) a trailer while attached to a ear de-
                    Ins11red means:                                               scribed in ( I), (2), (3), or(4) above; or
                     l. you and-resident relatives:                      b. if struck ·as a pedestria11 by a motor vehi-
                         a. while occupying:                                 cle or any type of trailer; ruid
                             (1) yo11rcai,                            2. any other pe1:i-011 while oeeupyfog:

                                                                            9
                                                                          9805B




                                                                                                                                          Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                           5/16/2019
                                                                                       31
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 26 of 40 Page ID #:32
   Print document                                                                                                                                Page 1 of 1




                            a. yourcar;
                                                                                         :t~~~~:i/ftured and caused by a motor
                            b. a new{v acquired car;
                            c. a temporary substitute car; or                           a. that i11sured is ftrst provided medical ser•
                                                                                              v/J,es within one year immediately follow-
                            d.     a trailer while allscbed to a car described                ing the date of the accident; and
                                   in a., b., or c. above.         •
                                                                                        b. such medical expellses are for medical
                              Such vehicle must be used within the scope of                   services that are provided within three
                             your consent                                                    :;eats immediately following the date of
                        Medical Expen:es mean r•aso11able expenses for                        the accident; end'
                         medical services.                                          2. funecal ~enses incurred for an insured who
                    , Medical Service~ mean treatmenls, procedures,
                        products, and other services that are:                           g:d:~~T~~~~of~!~1fe1'ti'~1t;~i;{f it!
                                                                                         ~:h  ~~Je~~'.ult   of  bodily .i1y11ry
                                                                                                                                       0

                                                                                                                                sustoined  in
                         I. necessary lo ·achieve m~mwn medical im-
                             provement for the bodily lnjuiy;
                                                                                    Determining Medical Etpcnses
                        2. rendered by a.healthcare provider:
                                                                                    We have the right to:
                             a, w~o is U"'nsed .•s a bealtbcare provider Jf
                                   a hccnse:1s required by la;v, and                l. obtain and use:
                             b. within tlie. legallv autl1orizei scope of that         e. uttHzation ;eviews;
                                  healthcare pro_vider's practice; .                    b. . peer reviews; end
                        3. commonly an'd customarily rcco@.lized lhrou2h•              c. medical bill reviews                       .
                             out the medic.ii profession and within tlie Unfted
                             Statts ofAmerica as appropriate for the treatment         to detenriine if the incun·cd charges are medi-
                             of the bodily il(i111:v;       ·                  ·       cal  expen.tes;
                        4. primarily designed to serve'a medical purpose;           2. use n medical examination of the illsured to
                                                                                       determine if
                        5. not experimental; and
                                                                                       a. the bodily i,,/u ry was caused b)' a motor
                    . . 6. not for research purposes.                                        vehicle accident; and
                    1 ReasonaJ,/e Expenses mean the lowest one of the
                                                                                       b. the expenses incurred are medical expe11s-
                        followjng charges:                                                   es; and
                        I. The usual and customary fees charged b:,, a 3. enter into a contract with a Uiird party that has
                             majority of healthcare providers who provide              nn agreement with the l11s11red'r healthcare
                             similar mediL·al .<ervlc,s in the geogr\lpliical ar-      provtaer to charge fees as detennined by tba\
                             ea in which the charges were incurred;                    agreen1<'nL
                        2. The fee specified-in any fee schedule:                 · Arbitration •
                             a. applicable l<> medical payments coverage, 1. If there is a disagreement as to whether in-
                                  no-fault co               ersonal injury pro-        eu.,red charges are med/cul exP.etl!JM, then the
                                  tection coverage         ed in motor vef1icle        disagreement will be resolvea by arbitraUon
                                  liability policies         'in the stute whore       upon written.request of lhe iusured Ol' us.
                                  me!!!Cel seri,lces are provided; and              2. The arbitration wiU take place in th~ count\• in
                             b. as prescribed or authorized by the law of              which the illsurad resides uoless the parties
                                  the state where 11u!tllc11l services are pro-        agree to another location.                        I
                                  vided;                                               The insured and we will each select a compe-
                        3. The fees agreed to by both the iI?sured's                   tent  arbitrator. These   two arbitrators  will select
                             healthcare p1-ovider and 11s; or                          n third con\petenl arbitrator. If tl1ey are unable
                                                                                       to agree on the third arbitrator within 30 days,
                        4. The fees ngrned upon between the ir.,ured's ·               then either the lusured or ,ve may petition a
                             healthcare provider and a U1ird party when w•             comt that has julisdiction to select the thit-,!-ar-
                             have a contract wiUt sucl1 third party.                   bitratnr.
                        Insuring Agreement                                 ·           Each party will psy the cost of its own arbitra-
                        Wewillpay:                                                     tor, attorneys. and expert wimesses, as well as
                                                                                       any other expense, incurre<I by that part)/.
                        I. medical e:,cpm,se., Utat /an /11s11rcd is legally
                             obligated to pay because of bodily ln)my tliat ts          !Y:~ £.t\~~   0
                                                                                                       ~ill sbare equally the cost of 'me

                                                                                 10
                                                                              98058




                                                                                                                                                Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                 5/16/2019
                                                                                           32
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 27 of 40 Page ID #:33
   Print document                                                                                                                                 Page 1 of 1




                    3. The nrbirratnrs shall onlyru,cide whether inCUIIed          2, IF ANY WORKERS' COMPENSATION LAW
                       charges are me~/cal e:,p~11ses. Arbitratnrs shall              APPLIBS TO THAT INSURED'S BODILY
                       have no authonty to decide any other questions                   INJUR Y;
                       of fact, decide any questions oflaw, or conduct        3 WHO rs OCCUPYING A VEHICtE Wl:DLE
                       : ~i~:S'fs.on a class-wide or class-represen-            · IT IS RENTED TO OR LEASED TO OTHERS
                                                                                     BY AN INSURED;
                    4. A written decision that is both agreed upon by 4. WHO IS OCCUPYING A VEHICLEWHILE lT
                         and signed by any two arbitrators, and tliat also           IS BEING USBD TO CARRY PERSONS FOR
                         contains an explanation of bow mey arrived at               ACHARGE. This exclusion docs not apply to:
                         theii· decision, wm be binding on:
                         a. us;                                                      a.    the use of a private passenger car on a
                                                                                          share-the-expense basts; or
                         b. the /Im.red;
                                                                                     b. an Insured while occupying a no11-ow1red
                         c. any assignee of !he insured; P.nd                             t aP as a passenger;
                         d. any person or OrJlanization wi!h whom the 5. WHILE MAINTAINING OR USTNG A
                              ~~;~:;:~ic":FJ;;;;1et    impliedly contracts           VEHICLE IN CONNECTION WITH THAT
                                                                                     !NSl/RED'S EMT'LOYMENT IN OR
                    5. Subject lo L, 2., 3., and 4. above state court                ENGAGEMENT OF ANY KIND IN A CAR
                         rules governing procedure and ndmlssion of ev-              BUSINESS. This eKclusion does not apply to:
                         idence will be used.                                        a. you;
                    6. Jr,, do not, wa!ve any of our rights by submit-               b. any resident relative; or
                         ting to arbttrahon.
                    L imit                                                           o. any agen~ employee, or business p:irlner
                                                                                          ofa. orb. above
                    The Medical Payments Coverage limit is shown on                  while maimaining or usingyo11r car, a new(p ac-
                    the Declarntions Pu_ge under "Medical Pa)'l]lents                qu/J•e4 car, a teU1Jll)l'a1y subslilule car, or a trailer
                    Coverage- Limit-Each Person". This Jbrut is the               . ·owned by you;
                    most we will pay for the medical expe11ses and fu.
                    neral expenses combined, incurred 6y or on behalf 6. WHILE · THAT INSURED IS VALET
                    of nny one i11.,11red as a result of any one acci!lent, ·        PARKING A VEHICLE;
                    regardless of the number of:                 ·
                                                                              7. WHILE MAINTAINING OR USING A NON.
                    l . ilisureds;                                                   OWNED C4R IN ANY BUSINESS ·OR
                    2. claims made;                                                  OCCUPATION OTHER Tfl'AN A CAR
                    3. vehicles insured; or                                          BC,'STNESS OR VALET PARKING. This
                    4. vehicles involved in tl,e nccidcnt.                           exclusion does not apply to the maintenance or
                    Subject to the limit shown on tl1e Declarations                  use of a private pu~iSt1tge,· car;              ·
                    P2:ge1 the most n1e wiJI pay tbr f\mera.l e..'<.penses 8. WHO IS EITl!ER OCCUPYING OR STRUCK
                    incurred for any one insul'ed is $3,000.                         AS APBJJESTPJANBY A VEHICLE THAT IS
                    Nonduplication                                                   LOCATED FOR USE AS A DWELLING OR
                    We will not pay any medical expe1c,es or funeral                 OTHER     PREMISES;
                    expenses under Meaicsl Payments Coverage that 9. WHOISSTRUCKASAPEDESTRIANBYA
                    have already been paid:              .           ·               VEHICLE      THAT:
                    I. as damages under Liability Cov~e or Unin-                 j a. TS DESIGNED FOR USE PR1MAR1LY
                         sured Motor Vehicle Coverage of any policy is-                   OFF PUBLIC ROADS WHILE OFF
                         sued by the State Farm Compan/,s lo yoe or                       PUBLIC ROADS; OR
                         any resldelll relative; or                                  b. RUNS OJ\' RAILS OR CRAWLER.·
                    2. by or on behalf of a P.•rty who is legally liable                  TREADS;
                         for the bis::red's bodily injury.                    10. WHOSE BODILY INJUll.Y RESULTS FROM
                    Exclusions                                                   ' WAR OF ANY KrND;
                    THERE rsNO COVERAGB FOR AN TNSURED: . IL WHOSEBODILYJJVJURYRESULTS FROM:
                    I. WHO IS STRUCK AS A PEDESTRIAN-BY A                        · a. NUCLEAR REACTION;
                         MOTOR VEHICLE, OWNED EY THAT IN-
                         SURED OR YOU, IF IT IS NOT YOUR CAR                     ! b. RADIATION OR RADfOACTIVE CON-
                         OR A NEWLY ACQUIRED CAR;                                         TAMINATION FROM ANY SOURCE; OR
                                                                               11 .
                                                                             9805B




                                                                                                                                                 Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                                  5/16/2019
                                                                                          33
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 28 of 40 Page ID #:34
   Print document                                                                                                                           Page 1 of 1




                        c. THE ACCIDENTAL OR INTENTIONAL                                      State Farm C,,1npa11ies that provides
                           DETONATION OF, OR RELEASE OF                                       Modica! Payments Coverage or other
                           RAD!Kf!ON FROM.._ ANY NUCLEAR                                      similar vehicle insurance wnich ep-
                           OR RADIOACTlVE uEVICE;                                             plies to the accident as primary cover-
                    12. WHOSE BODILY INJURY RESULTS FROM                                      age; and
                        THE DISCHARGE OF A FIREARM' OR                                  (2) medical pay,penls coverage or bther
                        FROM ANY OTHER WEAPON;                                           , similar vehicle insurance provided by
                    13. WHOSBBODILYlNJURYRESULTS FROM                                    : one or more sources oilier than the
                        EXPOSURE TO FUNGI;              ·                                     State Farm Co111p111des also epplies
                                                                                              as primary coverage for the same ac-
                    14. WHO IS. OCCUPYING A VEffiCLE WHILE                                    cident•.
                     . JTIS:                                                             then we will pay tlte proportion of medical
                        a. BEING PREPARED FOR. USED IN                                  expen.<es and runetaf expenses vayable as
                              PRACTICE FOR, OR O!'BRATED IN                             tmmary ·that our applicable limit bears to
                             ANY RACING CONTEST SPEED                                   l~e-sttm of011r apnhCl!ble limit and Ute lim-
                             CONTEST, HJLL-.CLIMBTNG CON- .                            its of all other medical payments coverage
                             TEST, JUMPING CONTEst: OR ANY .                           .or. similar vehicle ,utSlll'llnce that apply as
                             SIMILAR CONTEST; OR, ·                                    pnmnry coverage.      j



                        b. ON A TRACK DESlGNED PRIMARILY                          b. 'Jf:
                             FOR RACING OR HIGH-SPEED DRIV-                           '( 1) more than on~ vehicle policy issued to
                             ING. This eKclusioo (14.b.) does not apply if            , yor, or any 1·esiJ[e11J re/a/Ive 6y the State
                             the vehicle is being used in conne<tion with              I Farlll Co111p1J-nles provides Medical
                             an activity other than racing, ltigh-spced                       Payments Coverage or orlter similar ve-
                             driving, or any type of compenrivc driving;                     hicle insw-ance wlticb applies to the B<-
                             or                                                              cident as primary coverage; and
                    15, WHO rs OCCUPYING YOUR CAR OR A                                  (_2) medical payments coverage or otlter
                        NEWLY ACQUIRED CAR WHILE .USED IN                                    similnr vehicle insurnnce provided by
                        PERSONAL VEfilCLE SHANJNG.                        .                  one or mon, sources otlte,· than the State
                    If Other Medical Paymenu Coverage or Similar                              Fun11 Co111pa11ies also applies as prime-
                    Vehicle Insurance Applies                                                ry coverage for the same accident,
                    I. An insure,/ shall not recover for the same med•                  then the State Fa/'111 Compa,;les win pay
                        lea/ expe11ses or funeral expenses under both                   ihe proportion of medica1 exp1mses anil
                        this coverage and other medical payments cov-                    funen,.I expen;;es payable os primary that
                        em2c or similar vehicle insurance.                              the maximum amount that moy be paid by
                    2. If Medical Payments Coverage provided b;,r                      the Stale Farm Co111pa11ie., as determined
                                                                                        in 2. above bears to the suin of such
                        this policy and one or more other vehicle po!t-                 amount and the limits of a:11 other medical
                        cies issued to you or any reside/II 1·clatlve by                p;.yments eoven1ge or simjfar vehicle in-
                        the State Farm Co111pa11/cs apply to the same                  surance that apply as primary coverage.
                        bodily /11j11ry, !hen:                                 4. Except as provided in 3. above, the Medical
                        a. the Medical Payments Coverage limits of                Payments Coverage provided by this policy
                             such'policies shall not be added together to         applies as excess coverage.
                             deter.mine the most that may be paid; and            a. lf:                                   ·
                        b. the nia.ximum amount that may be poid ftorn                (1) this is the only vehicle policy im.>td
                             all such policies combined is the single high-                  to you or any resid1111/ relative by the
                             est applicable limit provided by nny one of                     State Farm Compa11ies that provides
                             the policies. We may choose one or more                         Medical Parments Coverage or other
                             policies from which to make payment.                            similar vehicle insurance wh.ich ap-
                    3. The Med.lea! Payments Coverage provided by                            pliefi to the ~ccident as exces!l cover- .
                        this policy npphes as 1<1·ima1y coverage for an                      age; and                                  '
                        insu1·ed who sustains bodily byury while oc•                   (2) m~dical payments coverege or other
                        cupylng your car or a trai/e,· atlached to iL                        similar vehicle insurance provided by
                        a. lf: .                                                             one or more sources other than the
                                                                                             St/lle Farm Compa,1/es also appll,;s
                             (I) lhis is the only vehicle policy issued                      as excess coverage for the same accl~
                                   to yo11 or any resida,,t re/alive by the                  dent,
                                                                            12
                                                                         9805B




                                                                                                                                           Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                            5/16/2019
                                                                                      34
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 29 of 40 Page ID #:35
   Print document                                                                                                                       Page 1 of 1




                              then we will pay the proportion of 111edlca/             then the State Farm Compa11/es      will
                                                                                                                              pay
                              expensei aod funeral expenses payable as                 the proportion at' medical expe11ses ana
                              excess that our applicable 1lm1t bears to                funeral expenses payable as excess that the
                              the sum of our applicable limit and the                  maximum amount that may bo paid by the
                              limits of aU other medical payments cov-                 State Farm C0tl!pa11ie, as detennined in
                              erage or similar vehicle Insurance that ap-              2. above bears to the sum of such amount
                                                                                       and . the limits of all other medical pay:
                              ply as exce,s coverage.                                  meats cover~• or similar vehicle Insur•
                         b. If: -                                                      ance that apply as excess coverage.
                              (I) more than one vehicle policy issued to Our Payment Options
                                  you or any re$illent relative by the We may, at our option, make payment to one or
                                  Stale · Farm Compa11/es provides more of the fo!low111g:                                    · ·
                                  Medic~! Payments Coverage or other 1. The Insured;
                                  similar vehicle insurance which ap-
                                  plies 19 the accident as excess cover- 2. The /nsured's surviving spouse;
                                  age; a.id                                    3. A parent or guardian of the /11mred, if the Jn-
                              (2) medical payments coverage or other sim-         smjed is n minor or an incompetentptr.,011;
                                  ilar vehicle insurance provid,:d bY one or · 4. A per.•011· authorized by law to receive such
                                  more sources other than the.Stale Farm          payment,or
                                  Companies also applies as excess ccver- 5. Any_ perso11 or organization that provides the
                                      f°'!
                                  age the same occiden~ · ·                       medical services or funeral services.



                                              UNINSURED MOTOR VEHICLE COVERAGE
                    This policy p,:ovides Uninsured Motor Vehicle                domestic pactuership as 9ualified by California
                    Coverage if "U" is :Shown under "SYMBOLS" on                 law; or adoption, inc!udin« an unemancipated
                    the Declarations Page.        ·                              child of eitl,e, who is away"at school and is nei-
                    Additional Definitions                                       thct- manicd nor a domestic parbut; or
                    Insu,.ed means:                                        2. a ward or a foster child of that named insured,
                                                                                 his or her spouse or dnme1;tic pm•tncr, or aper-
                    I. you;                                                      son described in I. above,                ··
                    2. resident relatives;                                 Underim111-ed Motor Vel!fcle means a land motor
                    3. any otl1erperso11while oecupyh,g:                   vehicle.     the  owncrshfp,    maintenancc  1 or  use of
                                                                           which is i11sured1 self-insured, or for wl,ich a cash
                        a. yourcar;                                        <le~oslt or bond nas been posted ta satisfy a fmsn-
                        b. a newly acquired ca,·; or                       c_ial responsibility law, but such liability coverage
                                                                           limits are less tllan lhe Uninsured Motor. Vehicle
                        c. a te111por11ry substltut.e ca,·.                Coverage limits of this policy.
                        Such vehicle must be ~sed within the scope of Vni11s11red Motor Vtihicle means:
                        yout conse11t. Such other person oce11pyl11g a
                         f~~lic or iivery conveyance is not an 11isured; I. a land motor vehicle the ownership, mainte-
                                                                                 nance, 1U1d use of which is:
                    4. _any persv11 entitled to recover compensatory             a. not insured or bonded f01• bodily inju1y n-
                        damages as a result of bodily Injury lo an in- ·               obility at the time of the accident; or
                        suretfas delim:d In I,, 2,, or 3. al:iove.
                                                                                 b. insured or boruled for bodily injury liabil-
                    Raider.I Relative means n pe1·s011, other thsn you,                ity at the time of the accident; but
                    who resides with eitl1er a named insured shown on the
                    Declarations Page or the sponse or domestic partner               (I) the limits are less than required by the
                    ofthat named insured, and who is:                  · ,                  tipancial responsibility act of Cslifor-
                    J. related to !:hat named insured or his or her,
                                                                                            maj or
                        spouse or domestic pal'lner by blood, marriage;                (2) the insuring company:

                                                                           13
                                                                         9805B




                                                                                                                                       Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                        5/16/2019
                                                                                     35
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 30 of 40 Page ID #:36
   Print document                                                                                                                          Page 1 of 1




                                   (a) denies that its policy provides lia-      Iosµrlng Agreement
                                       bility eovetage for compensatory          We will pay compensatory damages for bodily in}11•
                                       damages that result from the ac-         ry an i11.tured is legally entitled to reeover from the
                                       cident; . .                              owner or operator of an un/11sured motor ve/rlcle.
                                   (b) refused to admit coverage except         The bodily rnjr,ry must be:
                                       condilionaily or with reservation;        I. sustained by an Insured; and
                                       or                 ·        ·            2. caused by an accident arisill8 out of the opera•
                                   (c) is or becomes insolvent within                 tion1 maintensnce1 or use of nn 11nlnsured 11Ul•
                                     one year of the accident; ·                     tor ve!,ide as a motor vehicle.
                    2. an u11der/11mred motor i•ehlcle; or                      1f the' damages are caused by an u11derilm1red mo-
                                                                                tor vel,iclel then we will pay only if the full amount
                    3. a "hit-and-run" lnnd motor vehicle whose own-            of all avai able limits of all motor vehicle bodt1y
                       er or operator remains unknown and which has             i.ajury liability Insurance, self-insurance, or cash
                       physical conflict with:                                  deposits or bonds posted to satisfy a financial re-
                                                                                sponsibility law that apply to· the l11sr1red's bodily
                         a,   an l11sured; or                                   iitjury have been exhausted by payment of judg-
                         b.    the vehicle an ilis11red is occ11pyi11g.         !;\1i':r;iJ'.;i~l!;"'•111s,
                                                                                                         aud proof of the payment ;.s
                    Ut1/ns11red Motor Vehicle does not include a land Deciding Fault and Amount
                    motor vehicle:
                                                                                Two questions must be decided by agreement be•
                     L whose ownership, maintenance, or use is pro- tween.the iusUft!d and us:
                         vided Liability Coverage by this policy;
                                                                                !. Is the i11S111·ed legally entitled to collect damag-
                    2. ow11ed· by or operated by you, any restdeht                   es from the owner or operator cf the wri,,sured
                         relative, or any resident of yo1,r household un-            ,notor velticle-, and                 ·
                         less:                                                  2. Ifso, in whnt amount?
                         a. the vehicle strikes nn l11.<11red:                  lfthese is no ngrecment, upon wrltten request of the
                                                                                insu,•ed or us, these questions shall be accided by
                         b. the vehicle is ol!ined by the injured inmred; arbib-ation
                               and                                                          as providcii by section 11580.2 of the
                                                                                California Insurance Code. The brsured's written
                         c. the vehicle is belng operated, or caused to request must be sent to IIS bv certified mait, reluro
                               be operated by a pe1·so11 without tlie in- receirt requested. The arbitration judgment may be
                              jured l11surcd's consent in eom1ecti01fwith filed in any court having jurisdiction. Botb parties
                               criminal activity that bas been docum~nted will       share the cost ofnrbftration equally. Attorney
                               in n police report and that tl1e injured /11- fees    and foes for medical and other expert wlmesses
                                                                                nre not considereq costs of arbitration.
                              sllred is not a party to such activity;
                                                                                We are not bo)Jnd. by any judP.mert against any per•
                    3. self-insured within the meaning of the motor so11 01· organization ootame<l wubout ow· wntteu
                         vehicle financial responsibility law of the state consent.                      . :                 .
                         in which the motor vehicle is regislercd;              Arbitrators shall have no authority.to decide..any
                    4. ow11ed by the United States of America, Cana- questions of law or conduct arbitration on a clnss-
                         da, a state or political subdivision of any of wide or class-representative bai,ii:1.
                         those governments, or an ageocy of any of the Llmlts
                         lbregoing;
                                                                                                              i
                                                                                I. The Uninsured Motor Vehicle Coverage limits
                    5. that is any equipment or vehicle designed or                  are shown on tl1e Dedorations Page unaer"Un-
                         modified for use primarily off public roads ex-             insured Motor Vch.icle Coverage - Bodily Inju-
                         cept while actually upon pubtic roads; or                   ry Limits- Each Pc,~on, Euch Accident".
                    6. while located for use es a residence or premises         2.   If (he damages are caused .by en zmi,-.sr,red
                                                                                     motor vel!icli! other than an muleritmired mo-
                         and not as a vehicle.                          ·           tor veMcle, then the limit shown under ''Each
                    Thu o, Thur· means the ·named msured or namod in-                Person" is the most ••• will pay for all damages'
                    sureds· shown on the Declarations Page. lf a oamed               resukin~ from hodiiy iiif.ury to any one /11srtred
                    insured shown on lhe Declarations Piige is a person,             injured in nny one ucciaent, including alt dam-
                    Ulen ''yorl' or "your'' includes the spouse or tfomeslic         a•es sustained by other bisured., as a result of
                    part,wr of that nnmed insured.                                   Uiat bod/I;• lnjmy. , The lin1it shown under
                                                                             14
                                                                          9805B




                                                                                                                                          Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                           5/16/2019
                                                                                        36
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 31 of 40 Page ID #:37
   Print document                                                                                                                         Page 1 of 1




                       "Each Accident" is the most we will pay sub-       Nondupllcation
                       ject to the limit for "Each Person", for .n'dam-    We will not pay under 'Uninsured Motor Vehicle
                       ages resulting from bodl{y injury to two or        Coverage any d:in)ages that bave alreadv been paid
                       more /11sureds injured in !lie same accident.
                                                                          as expenses nnder t,iedical Payments Coverage of
                    3. If the damages are caused by an u11derins11red     this policy or the medical payments coverage of any
                       motor vel1icle then:
                                        1                                 other policy.
                       a. The most we will 11ay for all damages re-       Exclusions
                            sulting ~m bod{Jy 1/!iury t~. any Ol]C in-    TIIERE IS NO COVERAGE: ,
                            sured· mjured m any one accident,
                            including all damages sustained by other       I. FOR AN INSURED WHO,j¥I]]l.OUT OUR
                              {~~1~:::ragl result of thatbodl/y i1ij111y, is    WRITTEN C0NSENT, SE11u,,; WITH OR
                                                                                PROSECUTES TO ruDOMENT ANY AC110N
                            (1) the limit shown under "Each Person"             AGAINST ANY PERSON OR ORGANIZA'
                                 reduced by the sum of all payments             TION WHO MAY BE UA.BLE FOR THE
                                 for damages resulting from tliat bodily        BODILY INJURY ANO THEREBY IMPAIRS
                                 i,ifury made by or on behalf of any            OUR RIGHT TO RECOVER OUR PAY·
                                 pe!-s011 or organization who is or cnav        MENTS.         This exclusion does not apply to a scl-
                                 be held legally liable for that bodily         tletnent or a jndgment for doniages resulting fr01i1
                                 injury; or                                     botll/JI. i11}111y caused by an 1umlerir,s11r~d motor
                                                                                vehicle; ·
                            (2) the amount of all damages resulting 2. FOR AN INSURED WHO SUSTAINS BOD-
                                 from that bodily illjury_ reduced by tbe       IL Y !NJTJRY WHILE O<lCUPYING A MO-
                                 sum of all payments for damages re-            TOR VEl:IlCLE, OTHER :rHAN YOCIR.CAll
                                 sulting from that bodt1y i,if11ry made         OR    A NEWLY ACOUJRBD CAR, THAT 18
                                 by or on behalf of any pei-icn or or•          O\!/NED BY, OR:' LEASED UNDER A
                                 ganization who is or may be held lc-           WRITTEN CONTRACT FOR A 'PERTOD OF
                                 !,'lllly liable for that bodily i1yury.        STX MONTHS OR LONGER, TO:                           .
                       b. Subject to a. above, the most we will pay             a. . YOU;OR
                            for all damages resulting from bod/pi il!/11•
                            ry to two or more insureds injureo in the           b. · ANY RESIDENT Rb'L.41/VE. This e,c.
                            same accident is the Jimit shown under                    clusion.(2.b.) does not' npply to yo11_\'/hile
                            "Each Accid~nt" reduced by the sum of nil                 occ11pymg a motot· vehtcJe diat 1s not
                            payments for bodily ilymy made to all i,,.                owned by or leased to any P.•rso11 included
                            sureds b:,, or on behalf of anY. p_erson or               in the delinition ofyou;
                            organlzat,on who is or may be held legally 3. FOR AN INSURED WHOSE BOJ)lLY IN-
                            liable for the bodily Injury,                       JURY RESJJlTS FROM THE DISCHARGE
                    4. The limits described in items 2. and 3, above            OF A FIREARM OR FROM ANY OTHER
                       shall be reduced by:                                     WEAPON:
                       a, paymellts for bodily i,ifury damages made 4. TO nm EXTENT IT BENEFITS DIRECTLY
                            to or !or the insr,red und~r the Liability          OR TNDlRECTLY:
                            Coverage of thl/l policy; and                       a. ANY WORKERS' COMPENSATION
                       b. the amount paid and the present "alue of                    CARRIER:OR
                            all amounts payable to an•itlsured. his or      · . b. A SELF-INSURER UNDER ANY
                            her executor, administrato',; heirs, or legal             WORKERS' COMPENSATION LAW;
                            representative under any \\iorkers compcn~ 5, TO THE EXTENT IT BENEFITS DIRECTLY
                            sation law, exclusive of o'on-occupational          nrE UNITED STATES"-ANY STAF... OR
                            disability benefits.            :                   ANY POLITICAL SUBurvIS!ON 1w,RE-
                                                                                OP;
                    5. These Uninsured Motor Vehicle Coverage lim-
                       its are the mos! we will pay regardless of the 6. I'OR AN JNSUl/.ED WHO IS OCCUPYING
                       numbCrof:                            !                   YOUR CAR OR A NEWLY ACQTJTRBD CAP.
                                                                                WHILE USED IN PERSONifL VEiflCLE
                       a. i11su,•eds;                                           SHARING;
                       b. claims mcde;                                    7. FOR ,O.N INSURED WHILE OCCUPYING A
                       c. vehicles insured; or                                  MOTOR VEHlCLE RENTED ·oR LEASED
                                                                                TO THAT INf!llilED FOR PUBLIC OR L[V.
                       d. vehicles involved in the •~ident.                     ERY PURPOSES;
                                                                           15
                                                                         9805B




                                                                                                                                         Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                          5/16/2019
                                                                                      37
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 32 of 40 Page ID #:38
   Print document                                                                                                                      Page 1 of 1




                    8. FORAN INSURED WBJLE OCCTJPYING A                    2. The Uninsured Motor Vehicle Coverage pro-
                        MOTOR VEHICLE OTH!lR THAN YOUR                           vided by this policy applies as primary cover-
                        CAR OR A NEWLY ACQUIRED CAR IF                           age for an insured wlio sustains bodily Injury
                        THE OWNER FfAS UNlliSURED MOTOR                         .wbile occupying your car.
                        VEHICLE COVERAGE OR UNDERlN-                             Jf the Uninsured Motor Vehicle Coverage pro-
                        SURED MOTOR VEHICLE COVERAGE ON                          vided by this policy and the uninsnrea motor
                        THAT MOTOR VEHICLE WITH LIMITS                           vehicle coverage provided by one or more oth-
                        EQUAL TO OR GREATER THAN THE UN-                         er sources both apply as primary coverage for
                        INSURED MOTOR VEHICLE COVERAGE                           the same accident, then we will pay the propor-
                                                                                 tion of damages payable as prlmaty that the
                        LIMITS PROVIDED BY THIS POLICY;                          aJ>plicable limit of this _policy bears to the sum
                    9. FOR AN INSURED WHOSE BODILY JN.                           of"that limit and the !traits of all other unin-
                        JURYRESULTSFROM:                                         sured motor vehicle coverage that apply as
                                                                                 primary coverage,
                        a. NUCLEAR REACTION;
                                                                           3. Excep! as ~rovided in 2. above, the Uninsured
                        b. RADIATION · OR RADJOACTIVE CON-                       Motor Vehicle Coverage proviaed by this pol-
                           TAMINATION FROMANY SOURCE; OR                         icy applies as er<cess coverage.
                        c. THE ACCIDENTAL OR INTENTIONAL                         If the ·Uninsured Moto1· Vehicle Coverage pro-
                           DETONATfON OF, OR RELEASE OF                          vided. by this policy and the uninsured motor
                           RADIATION FROM, ANY NUCLEAR                           whicle coverage provided by one o,· more oth-
                           OR RADIOACTIVE DEV[CE;,                               er sources both ..apply as excess coverage for
                                                                                 the sao1e accident, tben we will pay tlie propor-
                    10. FOR PUNiTIVE OR EXEMPLARY DAM-                           ti9n of damages payable as excess that the ap-
                        AGES; OR                                                 plicable limit of tltis policy bears to the sum of
                    11. FOR ANY ORDER OF RESTITUTION !S-                         that limit and the limits of all other uninsured·
                                                                                 motor vehicle coverage that apply as excess
                        ~g~i tif~lJfiM.'.1tif~riW" PRO-                          coverage.
                                                                           Our Payment Options
                    rr Other Unlnsur,d Motor Vehi<le Covcl'ilg• AppHes
                                                                           JJ'e may, at our option~ make paymenl to one or
                    I. Regardless of the nwnber of vehicles involved,      more uftbe followtng:
                       whether insured or not, yersoni covered
                       claims made, premiums paid,_ or the number ot       l. The insured;
                       premiums shown on tb.e policy, in; no event         2. The i11s~red's siuviving sponse;
                       shall the limits of coverage for two or more
                       motor vehicles, or ~.vo or more policies be add-    3. A parent or lluardian of the /ns1tred, if the In•
                       ed to.gether, combined, or stacked to:dcterminc           sured i~ a mtnor or an incompetentperson; or
                       the hmit or uninsured motor vehicle coverage        4, A person authorized by law to receive soch pay-
                       available to an inrm·ed.        ·          ·              ment           ·                  · ·




                               UNINSURED MOTOR VEHICLE PROPERTY.DAMAGE COVERAGE
                    This policy provides Uninsured Motor Vehicle           I. not insured or bonded for property damage
                    Property Damage Coverage if "Ul" is shown under           liability at the time ofthe accident; or
                    "SYMBOLS" on the Declarations Page.                    2. insure~ or bonded for property dmnag~ liability
                    Addltlonal Deflnltions ·                                  at the tune oftl1e occ<dent; but
                    l'rop_crty Damage means damage to yollr c~r or a          a.. the limits are less than req_uired by the fi-
                    newly acquired car and does not include loss of use            nancial responsibility act of California; or
                    of sud, vehicle.                     ·                    b. the insuring company:
                    U11iJm:rzd Motor 1/4!/Jlcle means a land motor ve-
                    hicle which involves actual, dlreci physical contact           (1) den\cs that Us policy provides liability
                    with Y<Hir cat or a uewly uJ:l!uired car and the                     coverage for property demage that re-
                    ownersl1ip1 maintenance, and use of which is:                       sui~ from the accident{

                                                                        '16
                                                                      9805B




                                                                                                                                      Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                       5/16/2019
                                                                                 38
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 33 of 40 Page ID #:39
   Print document                                                                                                                            Page 1 of 1




                                  (2) ":~sed to ed":1t coverage except con-       Attorney fees and fees for •"J)Crt witnesses are not
                                        ditionally or with reservation; or   ·    considered costs ofarbilI!!tion,
                                  (3) · is or becomes insolvent within one        We are not \)oµnd,by any iudgment against any per-
                                       _year of the accident;                     •011 or orgnmzat)on obramed without our wntten
                                                                                  consent.                                           ·
                        A land motor vehicle is an u11i11sured motor vel,/cle     Li.mtts and Loss Settlement
                        only if the owner or operator of the vehicle is iden-
                        tified, or if the vehicle is identified by its license    I. The most we will pay ,for •~ property damage
                        number.                                                        as the result of one acCJdent is:
                                                                                       a. the amount of any collision coverage de-
                        gi~{~:'::Jcj'{otor Vehicle does not include a land                  ductible ~pplicable to property damage up
                                                                                            to a maximum of $3,500; or
                 •!      I. ~~ose '?~<;rship, maintenance, or use is pro-              b. $3,~00 if there is no collision coverage
                             v1aed L1ab1hty:Coverage by this policy;                        provided bY, this policy or any other P_olicy
                    '   2. o,v11~d by or operated by you, nny ;·esidsnt                     !hat 1s applicable to tile pl'operty damage.
                             refat,ve, or nnl' resident ofyollr household;                  Subject to the limi~ we have t!,e right to
                                                                                            settle with you for Ute properly damage in
                        3. self-insured within the mcnning of the fiMncial                  one of the following wnys:
                             responsibility provisions of the state in.·which
                             the motor vehicle is registered;                           . . (I) Pay-the.cost to repairyo11r car or the
                                                                                                 11ewfJ acquired car.
                        4. ow1ted by the United States of America Cana-
                             da, a state or political subdivision of a~y gov-                    m, have the right to choose one of the
                             enunent, or an agency ofany of the foregoing;                       following to determine the cost to re•
                                                                                                 pair die cal':
                        5. that is insured or ),_o~ded with limits equal to or
                             &'.':"ter. th~n ti~ 1~m1mum property_damage lia-                    (a) The cost agreed to by both you
                             b1hty ltmtts required by d1e financial responsi-                        and us;
                             bility act of California;                                       (b) A bid or repair estimate approved
                        6. that is a farm-type tractor or eq_uipment de-                           by u.s; or            ·
                             signed for use principally off public roads ex-                 (c) A repair estimate tbat is written
                             cept while actually upon public roads; or                             based \lpon or· adjusted to the
                        7. operated on rails or crawler tteads, or wllile                          prevailing' competit1vt price.
                            located for \IS' as a residence for premises and                       The prevailing competitive price
                             not as a vehicle.                                                     means pnces charged bra mojori\y
                        Insuring Agreement                                                      . of the repair market m lhe area
                        We will pay damages for property damage vou are                            where the car is to be repaired as
                        legally entitled to recover ft-om the owner or onera-                      detetmlncd by a stnvey made by
                        tor of an rmi11sur.ed I/IO(OI' ••e/licle. The prupel'/y                    11s. If asked, ,ve will identify some
                        damage must be caused by an accident arising out                           facilities that will ~•rfonn !he re-
                        of the operation, maintenance, or use of an uniu.-                        pairs at the prevnihng competitive
                        s/ll'ed motor -,F,/cfe.                                                    price, n e escim!lle will include
                                                                                                  .pm:ts sufficient to restore the car to
                        Deciding Fault and Amount                                                  ils pre-loss condition.
                        Two questions must be decided by agreament be-                   (2) Pay the actual cash value of )!DUY car
                        tween you and us;                                                    or the ·11e,v/y acq11ired c111, ·1be dam-
                         I. Are )'OIi legally entitled to collect damages for                aged ,:,,, must 6e given to 11s ln:ex-
                            p_1•operty damage fro111 the owner or operator of                change for our payment, unless· we
                             Che 1ml,1s111·ed motor vehicle; nnd                             agree tliat you mny keep it. Jf you
                        2.   lfso, in whalamount?                                            keep die car, then 0,11• payment will
                                                                                             be reduced by the value of the ca" af-
                        If there is no agreemen4 upon mitten reque., t of                    tep he loss.                            ·
                        you or us, these questions sliall be decided by arbi-     2. pie~e Uninsured Mot~r Vehicle Coverage lim•
                        tration as provided by section 11580:26 of the Cali•
                        fomla Insurance Code. The arbitration judgment               ~~r~~: most ove will pay regardless of.the
                        mny be filed in any court having jurisdicuon. Both
                        parties will share the cost of arbitration equally,           a.   i11su1·eds~

                                                                              17
                                                                            9805B




                                                                                                                                            Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                             5/16/2019
                                                                                        39
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 34 of 40 Page ID #:40
   Print document                                                                                                                             Page 1 of 1




                        b. claims made;                               If -O ther Uninsured Motor Vehicle Property
                        c. vehicles insured; or                     · Damage Coverage Applies
                        d. vehicles involved in the accident.         If other uninsured motor vehicle property damage
                                                                      coverage applies to property damage, we are liab1e
                    Exclusions                                        only for our share. Our share is that percent of the
                    THERE IS NO COVERAGE:                             damages that the limit of this cove_mge bears to the
                                                                      sum of such limit and the limits of all similar cov-
                    l. IF YOU. WITHOUT OUR WRITTEN CON- erage that applies to the accident.
                        SENT, ~ETTLE WlTH. OR PROSECUTE TO
                        JUDGMENT ANY ACTION AGAINST ANY Our 'Payment Options
                        PERSON OR ORG                ON WHO MAY We may, at oi,r optlon, make payment to one or
                        BE LIABLE                              DAM· more of the followmg:
                        AGE AND T                             RIGHT 1. You;
                        TO RECOVE                          AND
                                                                      2. The repairer; or
                    2, FOR YOUR CAR ORANEWLY,4CQUIRED
                        CAR WHILE USED IN PERSONAL VEHJ. 3. A creditor shown on the Declarations Page, lo
                        CLE Sll41UNG.                                     the extent ofifs interest,




                                                     PID'SICAL DAMAGE COVERAGES'.
                    The physical damage coverages are Co111prehensivo                     (2) being driven b.)' aperso11 ot!terthan an
                    Coverage, Collision Coverage, Emergency . Road                             /11sw·ed and being ccc11piedby an in•
                    Service Coverage, and Car Rental and Travel Ex-                           sured;
                    penses Coverage.                                          6. a 1U1h'1Jw11etl trailer while it is being used by
                    This policy provides:                                           an insured; and
                     t. Comprehensive Coverage lf"Dn;                         7. a 1w1i-ow11ed camoet while it is being used by          1
                                                                                    an i'nsured;        -
                    2. Collision Coverage if' G"; 1
                                                                              including its pam and its equipment that are com-
                    3. Emergency Road Service Coverage if"H";                 mon ro tl1e use of the vehicle as a vehicle. How•
                    4. Car Rental and Travel Expenses Coverage if "Rl"        ever, parts and equipment of trailers and cmnpers
                                                                              must be ••C\lte.lY fixed as a permanent part of the
                    is shown under ''SYMBOLS" on the Declarations Page.. trailer or camper.                       ·
                    If a deductible applies to Coniprehensrve Coverage, Daily Reh/a/ Charge means the sum of:
                    then it is shown on the Declarations Page, The de- 1. the daily rental •~te;
                    d11ctiblc that applies to Collision Coverage is·sho•,m
                    on the Declarations Page.                                 2. . mileage charg-cS; and
                    Additional Definitions                                    3. related faxes.
                    Coveted 'l-'eltlele means:                                Tufured meansyou and residet# ;,etatlves.
                    1. yourcar;                                               Loss means:
                    2. a new/y ucq11/l'ed ca,·;                               I•: direct, sudden, n11d accidental damage to; or
                    3 . a temporary substitute car;                           2. '. total or partial theft of
                    4. a camper that is designed lo be mounted on a aduction      covered ve/iicle. L.oss does not include any re•
                         pickup truck aqd shown on tli.e Declarations Page;              in the value cf any covered veliide after it.
                                                                              Ila.~ been repaired, as compal'ed to its value before it
                    5. anon-owned car while it is:                            w2:s damaged.
                         a. being driven by an l11si,red; or                  Loss Caused By Collision means a loss caused by:
                         b. ::} [~~ f:S~trtdfs:of an ills11red_if at the time 1.; a coveJ·e4 ·vehicle hitting or being hit by en..
                                                                                    other vehicle or another object; or
                              (I) not being driven; or                        2. i the overturning of a cove,•ed veliicle.

                                                                           18
                                                                         9805B




                                                                                                                                             Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                              5/16/2019
                                                                                     40
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 35 of 40 Page ID #:41
   Print document                                                                                                                            Page 1 of 1




                    Any loss caused by missiles, fulling objec1S, wind-
                    storm, baii fire, explosion, earthCJ1lake, water, flood
                                                                                                 (iii)  t 1:1;   ~-th~ff~~i!i~1i·rs:
                                                                                                       covered, but is a tctal loss "'
                    total or partial theft, malicious· mischief, vandalism'                            detennincd   by 11s; and
                    riot, civil commotion, or hitting or being hit by a bird
                    or an animal is not a Loss Caused By Co/Os/on.                 . (2) during the period that:
                    No11-0w11td Camper means a cameer designed to                           (a) starts on the date the vehicle is
                    be mounted on a pickup truck that 1s in the lawful                           left at • repair facility if the stolen
                    possession of an insured and that neither:             ·                     vehicle is recovered, returned to
                                                                                                 your possession in a drivable
                    I. is owned by;                                                              condiuoo, and has unrepalred
                          a. an insured; ·                                                       damage that resulted from· the
                                                                                                 total !heft; as1d
                          b. any other person who resides primarily in                i. (b) ends on the ·date the vehicle is re-
                               Y""' household; or                                     l          paired.       .
                          c. an employer of auy pe~son described 'in a.              ;these transportation expenses must be re·
                               orb. above; nor                                       ,ported to us before we will pay such in•
                    2. has been used by, rented by, or in the posses-                ,curred expense.<.
                          sion of an /11.,ured during any part of each of 2. Collision Coverage
                          the 31 or more consecutive days immediately
                          prior to the date of the loss.                        me will pay for loss caused. by col/islo11 to a
                                                                                covered vo/llcle:
                    No11-0w11ed Trailer means a trailer that is in the 3. Em~rgcncy Road Servl~e Coverage
                    lawful possession of an i1m11·ed and that neither:        ·
                    1. is owned I>)':
                                                                                We p1ijl pay tbri fair cost inc1m-ed by an in-
                                                                                sured for:                     .                 .
                          a. an iusured;                                        a.. •!IP lo one ho\ir of labor to repair a covered
                          b. any other pcrso11 who resides primarily in               vehicle al the place ofits breakdown;
                               you,· household: or                          ·   b. towing to the nearest te11air facilitv where
                          c. an employer of ony person described in a.                necessary repairs cari be made if a'CIJ,ered
                               orb. abov:e; nor                                       ?Jehicle 1s not drivable;
                    2. has been used by, rented by, or in the posse.s-          c. tow(ng a _cove,·ed ve!ilcle out of a location."
                          sion of an lmu,-od during any part of each of               Where it is stuck if the vehicle is on or
                          the 3 ! a,· more consecut1ve oays im1nediately               immediately next to a public road;               ·
                          prior to the date of the /ors.
                    Insuring Agreements                                         d.    tielivery of gas, oii -battery, or tire neces-
                                                                                      sary to return a cove>·ed ve/1/c/e to driving
                     l. Comprehensive Coverage                                        condilion. We do not pay the cost of the
                           We will pay:                                                gas. oil, battery, or tire; and
                          a. for fosr, exceP.t loss CI/IISed by co/lislon,to    e. up le one hour of Iab~r for locksmith serv-
                               a covered vel1icle; and                                 ices to unlock a covered vehfc/i! if its key
                           b. transportation expenses Incurred by an i,i-              is loi~ stolen, or locked inside the vehicle.
                               s11ud as a result or the total theft of you,- 4. Cat· Rentai and Tr~vel Expenses Coverage
                                ca,• or a 11ewly acquired ca,•. These trans-
                                po~tion expenses a1·e payable:                  a. Car Rental Expense
                                (I) tluring the period that:                           We will i•ay the dally re111al cha.-ge in•
                                                                                       curred when you rent a cur from a car
                                     (a) starts on the dato you report the             busi11ess, a car rental business, or a car
                                          theft to us; and               .             leasing business while your car or a newly
                                     ~b) ends on Uie earliest of:.                     acqu/i-ed car is:
                                          (i) the date the vehicle is re-              (I) not drivable; or
                                               turned to your .,assession in            (2) being repaired                    1
                                               a drivable condition;
                                                 f.~~ ir"ifi. ~1:i~r. ~z !g~
                                                                                       as a result of a loss which woold be paya-
                                          (ii) f~~
                                                             0
                                                                                        ble under Comprehensive Coverage or
                                               yet been recovered~ 01'                  Collision Cove.-age.                  ·
                                                                             19
                                                                           9805B




                                                                                                                                            Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                             5/16/2019
                                                                                       41
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 36 of 40 Page ID #:42
   Print document                                                                                                                          Page 1 of 1




                           We will pay this dally remal charge in-                c.    Rental Car - Repayment of Deductlble
                           curred during a period that       .                          Expense
                           (l) starts on the date:                                       We wi/! pay the _09mprehcos\vc cover.age
                               (a) the vehicle is not drivable as a re-                 deductible or cnlhs1on coverage deductible
                                    sµ!t of !he loss;-or                                an Insured is required to pay the owner of
                                                                                        a car rented from a car busi11ess, a car
                               (b) the vehicle is left at a repair fa-                  rental business, or a car leasing business.
                                    cility if the vehicle is di;ivable;      Supplementary Payments - Comprehensive
                                    and
                                                                             Covm-~ge and Collision Coverage
                         (2) ends on the earliest of:
                                                                             If the covered vehte/e sustains loss for which we
                               (a) the date the vehicle ha~ been re-         make a p•Y.ment under Comprehensive Coverage or
                                    P!'ired or replaced;                     Collisi.o n.Coverage, then ive will pay reasonable
                                                                             expenses mcurred to:
                               (b) the dale we offer to pay for !he loss
                                    if die vehicle is repairable but you     l. tow the covered vehicle Immediately after the /JJsy:
                                    choose to delay repairs; ~r                   a. for a reasonable distance linm the location
                               (c) five days allcr we offer, to pay for
                                                                                        of the lost \o any one reoair facility chosen
                                                                                        by an i11s111·m/ or the owner of the cove,ed
                                    the loss if the vehicle is_:.                       vehi~le, if the covered vehwle is not driva-
                                    t•) . n total loss as ·determined by                ble; or      .            .
                                          us; or                                  b. . to any Olle repair facility or· commercil!l
                                    (ii) stolen and not reco\rered.                   · storage facility, neither of which Was cho-
                         The amount of any such dally rental                            sen by an ills11rerl 9r the owner of t~e cov-
                         clzal'ge in):urred ~y you must b,e reported                 . ere:f vciilcle. . We will also pay reasonable
                         to 11s"beforc we w,n pay such amount                         . expenses incurred to tow the covered ve/1/•
                      b. Travel Erpenses                       '                        cle for a 1tasonable distance from this facil-
                                                                                        ity 10 any one repair facility chosen by an
                         We will ,pay expenses for commercial                           insured or th, owner of the copered vehi-
                         rransportatlon, lodging, and me~ls if your                     de, if ~\C covered 'l,':thicle is not drivable;
                         cat or a 11i!wly acqufred car ls not drivable
                         as a res\llt of a loss. which would be pay-         2. store 'the covered vel,icle, if it is not drivable
                         able under Comprehensive ·eoverage or                    iminedia\cly after the /osr, at:         .
                         Collision Coverage. The loss must occur                  a. any one 1epair facility or commercial stor-
                         more than. 50 mires from yo11r home. We
                         will only pay these expenses if they are In-                   age facility, neither of which was chosen
                         curred by:                                                     by an /11su1'l!d-or the owner of the cove,ed
                                                                                        veldcle; and
                         (I) an illsured during the period that:
                               (a) starts alter the loss occurs; and              b, al1y one repair facility chosen by the owner
                                                                                        of the covel'ad vehicle, and we determine
                               (b) ends on the earlier of:                              such vehicle is a total loss.
                                    (i) the i11sured's arrival at his or
                                          her destination or home if the          lf the owner of the covered vehlde consents,
                                          vehicle is left behind for re-          then we may move the cnvered vehicle at our
                                          pairs; or                               expense to reduce storage costs, If the owner
                                                                                  of 1he cov~rtd vehicle aoes not consent, then
                                    (ii) the repair of the vehicle if the         we will pay only the storage costs that would
                                          ills111-ed waits for repairs be-        have resulted if we had moved the damaged
                                          fore continuing on fo his or            covered vell/cle; and
                                          lier destination or returning      3. clean up debris from the covered ve/Jlcle at ihe
                                          llome; and
                                                                                 location of the loss. The most we will pay lo
                         (2) you, or any pe,-so11 you choose, to                 clean up the debris is $250 for any one loss.
                               travel to retrieve the vehicle and drive
                               it to either the original destination or      Limits and Loss Settlement - Comprcl,ensive
                              yo1ir ho1ne if the vehicle was left be-        Cove?"age anti CoJllsion Coverage
                               hind for repairs.          ·                  l. We have the right to choose to settle with you
                         These expenses must be reported to us bd-               or the owner of the covered velticle in one of
                         foro we will pay such incurred expenses. '              the following ways:
                                                                         20
                                                                       9S05B




                                                                                                                                          Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                           5/16/2019
                                                                                   42
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 37 of 40 Page ID #:43
   Print document                                                                                                                             Page 1 of 1




                      a.    Pay the cost i~ repair the covered vehicle                    (4) If you nnd we agree, then windshield
                            mums any apphcablo deductible.                                     glass will be repaired inst.adofteplacerl;
                            (I) We have the riaht to choose one of the                 b. Pay the actoal cash value of the covered
                                fo\lowing to determine the cost to re-                    vel,lcle minus any applicable deductible.
                                pa1t the covered velllcle:
                                                                                          (1) ,The owner of the cuvered vehicle and
                                {a) The cost !)greed to by both the                            ••• must agree up!ln the actual cash
                                     owner of the covered veMcli and                           value of tlie covered veflicle. If there is
                                      us;                                                      disagreement as to the actual cssh value
                                  (b) A bid or repair estimate approved                        of Ilic covered ve/Jide, then the disa,
                                        by us; or                                              grccment will be resolved by appraisal
                                                                                               upon written reiiuest of the owner or :is
                                  (c) A repair estimate that is written                        using the followmg procedures:            '
                                        based upon or atljusted to:
                                                                                               (a) The owner and we will each se-
                                        (i) th~ prevailing competitive                              lect a competent appraiser.
                                              pncc;
                                        (U) the lower of pointless dent                        (b) Tb.e two appraisers will select a
                                              repair pricing established by                         third competent oppraiser. If they
                                              an agreement we have/with a                           are unable to agree on a thira ap·
                                              third party or the paintless                          praiser within 30 days, tlten either
                                              de~t. rep~ir price that is com-                       the owner or we may _petition a
                                              petitive m Ifie market; or                            court that has jurisd1chon to se-
                                                                                                    lect the tl,ird appraiser,
                                        (iii) a combination of (i) and (ii)                    (c) Eacbparty. will pay the cost of its
                                              above.                                                own npprmscr, attomeys, and ex-
                                        The prevailing competitive price                            pert w1messes, as well as any o:her
                                        means prices charged by a ma-                               expenses incurred by thst pa11:y.
                                        jority or the repair market in the                          Bolh gnrties will share equalfy tlie
                                        area where the cove,-ed vehicle is                          costof tlte third appraiser.
                                        to be repaired as determined by a                      (ti) :ri:,e rtppraisers shall only deter-
                                        survey made by 11.<. If asked we                            mine tile actual cash value of the
                                        w!Jl identify some facilities 'that                         covei·ed vehicle. Appraisers shall
                                        will P,erfunn !be repairs at the                            have no autlmrity to decide any
                                        pr~vatling competitive price. The                           otl1er questions of foci, decide
                                        ~ltnlllte wlll include parts suffi-                         any q_uestions of law, or conduct
                                        cient to restore the cuvered veld-                          nppra1sal 011 a class-wide or class-
                                        cle to its pre-loss condition.                              representative basis,
                                  Yo11 agree with us that the repair esti-                     (e) A written appraisal that is lioth
                                  mate may include new, used, recycled                              agreed up9n oy and signed by any
                                  and reconditioned parts. Any of these                             two appra,sers, and 1hat also con-
                                  pa1:t.< may be either original equi~m<llt                         lai'!" a11 expJe,nation 9f how tl1ey .
                                  tnat}lliacturer parts or nonwonginal                              amved at tl1e1t apprmsel, will be
                                  equipment manufacturer pmts,                                      binding on the owner of the cov-
                                  You also agree Lh~L reP.l•~•ni.ent glass                          ered ve/,fc/e and "·'.
                                  need not .have. any ms,gnia, Ioi:o,                           (f) We do n9t waive any of 0/" rights
                                  trademark, etclun~. or other markmg                              by subffi\u,ng to an appraisal.
                                  that was on the replaced glass.
                             (2) The cost to repair the ,,ive,.,d vel,tcle                 (2) The damage4 LYJV<red vehi<i~     must
                                                                                                                                   be
                                  does not include ariy reduction in the                       given to us in exchange t'or 011r pay- ·
                                  value of the covered ve/1/c/e after it                        ment, unless the owner chooses to
                                                                                                kee~ it. !f tho owner keeps the cov-
                                · has been repaired, as compared to its                         e1·cil vehicle) then ow· payment wiU
                                  value before it wus damag~d.                                be reduced bv the value of the oovered
                           , (3) If the repah· or replacement of a part                       vehicle after ",he loss; or
                                  results in betterment of that part, then           · c, RetUrn 1he stolen cove,-ed vehiclo to ils
                                 you or the owner of the covered vef,i-                   owner and pay, ti(• described in I.a. above,
                                  cle must pay for the amount of the                      for any drrcct, 'sudden, and accidental
                                  betrenncnt                                              damage Iha! resulted from the theft.
                                                                                21
                                                                           9805B




                                                                                                                                             Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                              5/16/2019
                                                                                         43
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 38 of 40 Page ID #:44
   Print document                                                                                                                      Page 1 of 1




                    2. The most we will pay for tnlnsportation expenses          3. ANY COVERED VEHICLE WfllLE IT IS
                       under Comprehensive Covem.J!e is $25 per day                 USED TO CARRY PERSONS FOR A
                       subject to an aggregate limit of $750 perIon..               CHARGE. This e~clusion does not apply to
                    3. The most we will pay for loss to a 11011-ow11ed              the use of a private passenger car on a share--
                       ti-ailer or a JZOtt•owned camper is $2,500.                  the-expense basis;          ,
                    Llmlts - Car Rental and 'Toivel Expenses Coverage            4. ANY COVERED VEHICLE[)UE TO:
                    1. Car Rental Expense                                           a. THEFT;
                    · The limit for Car Rental Expense is shown on                  b. CONVERSION;              ;
                       the Declarations Page under "Limit - Car                     c: EMBEZZLEMENT; OR
                       Rental Expense - Each. Day, Bach Loss".                      d, . SECRETION
                       a. The limit shown under "Eacl{ Dav" is the                  BY AN INSURED, A CONSIGNEE, AN
                             !host we will pay for the dai{j, rental                AGENT OF A CONSIGNEE, OR A PERSON
                             eftarge. If.           .                               WHO OBTAINS POSSES~lON OF THE
                             ( l) a dollar amount is shown, then we will            COVERED VEHICLE WUH THE PERMlS·
                                  P.•¥, the daily rerual c/:a1i;e up to that        SION OF 'A CONSlGNEE:OR AGENT OF A
                                  Oo,la.r amount; or                                CONSIGNEE;                 .              .
                             (2) a P,ercentage amount is shown, then we          5, LOSS TO YOUR CAR OR A NEWLY AC;
                                  will P.•Y that percentage of die daily            QUI.RED CAR IF AN INSURED VOL\JN;
                                  re/Ital chitJ'ge.                                 TARILY REUNQlllSHES. POSSESSION OF
                       b. Subject to the "Each Day" limi~ tlie limit                THAT CAR TO A PERSON OR ORGANIZA,
                             shown under ''Each Loss" is the most we                T!ON UNDER AN ACTUAL OR PRE•,
                             will pay for Car ,Rental Expense incurred              SUMED:                     :         .
                             as a result of any one loss.             ·      .
                                                                                    a. SALES AGREEMENT\ OR
                    2. fuvel Expenses
                                                                                    b. CONSIGNMENT AGREEMENT;
                       The most we will pay for Travel Expenses ln•
                       cun·ed by 2.U insureds as: a result ol' any one
                       loss is $500.                          .
                                                                                 6.
                                                                                     ~Jr cgJf1;~?Jf'w5uI% ~i~,:
                                                                                     ANY CARRIER OR OTHER BAILEE FOR
                    3. Rental Car-RepaymentofDeductible Expense
                                                                                     HIRE THAT IS LIABLE FOR LOSS TO
                       The most we will pay for Rental Car - Repay-                 SUCH COVERED. VEHIC{.E;
                       n1ent of Deductibfe Expense incurred as a re-
                       sult ofany one/os.< is $500.. •                           1. LOSS TO ANY COVERED VEHICLE DUE
                                                                                    TO FUNG!. THIS APPUF.S REGARDLESS
                    Nondupllcation                                                  OF WHETHER OR NOT THE FUNGI RE-
                    We will not pay for any loss pr e)9lense tinder the             SUCi' FROM A LOSS THAT IS PAYABLE
                    Physical Damage Coverages for which the Insured                 UNDER ANY OF THE .PHYSICAL DAM·
                    or owner of the covel'ed vehicle has already received           AGE COVERAGES. WE WILL ALSO NOT
                    J)flyment from, or on behalf of, a party who is legally
                    liable for the loss or expense,                                 PAY FOR ANY TESTING OR REMEDlAT!ON
                                                                                    OF FUNGI, OR ANY ADDmONAL COSTS
                    Exclusions                                                      R£QUIRED TO REPAIR: ANY COVERED
                    THERE !SNO COVERAGE FOR: .                                      VEHICLE THAT ARE DUE TO THE EX·
                    1. ANY COVERED VEfilCLETifATIS:                                 !STENCE OF FUNGI;
                       a. JNTENT!ONALLYDAMAGED; OR                               8. LOSS TO ANY COVERED VEHICLE THAT
                                                                                    RESULTS FROM:
                       b. STOLEN                      i
                                                                                    a. NUCLEAR REACTION;
                       BY. OR AT THE DIRECTION OF AN JN.
                       SURED. This exclusion does uot applv to the                  b. RADIATION OR RADIOACTIVE CON·
                       extent of the ownership interest of an lnsured                  TAMINAT!ON FROM ANY SOURCE; OR
                       who had no involvement in ca11sing the loss;                 c. THE ACCIDENTAL OR INTENTIONAL
                    2. ANY COVERED VEHICLE :WHILE IT IS                                DETONATION OF, OR RELEASE OF
                       RENTED TO OR LEASED TG OTHERS BY                                RADIATION FROM,. ANY NUCLEAR
                       AN TNSURED;                                                     OR RADIOACTIVE uEV!CE;


                                                                             22
                                                                           98058




                                                                                                                                      Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                       5/16/2019
                                                                                       44
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 39 of 40 Page ID #:45
   Print document                                                                                                                         Page 1 of 1




                    9.  LOSS TO ANY COVERED VEHICLE 1HAT                        However, if there is a legal version of the part
                        RESULTS FROM THE TAKING OF OR SEI-                      or equipment that is necessary for the safe op-
                        ZURE OF THAT COVERED VB[{ICLE BY                        eration of the covered vehicle, tben we will pay
                        ANY GOVERNMENTALAUTHORITY;                              the cost that we would otherwise have paid to
                    10, LOSS TO AW! COVERED VBHICLETHAT                         repair the vehicle with the legal version of the
                        RESULTS FROM WAR OF ANY KIND·                           part o;· equipment. We will not par any cost
                    IL YOUR CAR WIDLE SUBJECTTO              ANY:               necessary to modify the vehicle for installation
                                                                                of the legal version <>fthe part ot equipment;
                        a. LIEN AGREEMENT;
                                                                            15, TIRES. This exclusion does not apply if:
                        b. RENTALAGREEMENT;
                                                                                a. · loYil is caused by missiles, falling object§,
                        o. LEASE AGREEMENT; OR                                       windstonn, hail, fire, explosion, earth•
                        d. SALES AGREEMENT                                           quake, water, flood, total or partial theft,
                        NOT SHOWN ON THE DECLARATIONS                                malicious ll1Jschief, vandalism, riot, civil
                        PAGE;             .      .:                                  commotion, or hitting or being htt by a
                    12. ANY NON-OWED CAR WHILE IT IS:                                bird or an animal; or
                        a. BEING M,\JNTAINED OR USED BY                         b. : loss causeiby colllsioJ1 to another part vf
                           ANY PERSON WHILE THAT PERSON                            · tbe C/JVBrcd ve/,icle causes loss to tires;
                           IS EMPLOYED lN OR ENGAGED IN                     16, REMOVABLE PRODUCTS USED FOR
                           ANY WAY IN A CAR BUSINESS, A
                           CAR RENTAL BUSINESS, OR A CAR
                           LEASING BUSINESS; OR   '
                                                                                  5}[±!~&~2JtiH8~utW8¥t~r~1¥~
                                                                                  TAPES~ DISCS, AND MEMORY CARDS,
                        b. USED IN ANY BUS!NTISS    OCCU-   o\l                   NOR 1's THERE COVERAGE FOR nm RE-
                           PATION OTHER THAN A CAR BUSI-                          CONSTRUCTION OF DATA CONTAINED
                                                                                  THERElN;                        .
                             ~ElJ;/tftf~lftJttiJ~s~h~s ~!
                             clusion (12.b,) does not opply to a private
                                                                            17.   ANY EOU!PMENT USED TO DETECT OR
                                                                                  INTERFt:RE WITH SPEED MEASURING
                             pa55ettger aar;                      i               DEVICES:
                    13. ANYPARTOREQUIPMENTOFACOVRRE'D                       18.   A CAMPER. INCLUDING ITS PARTS AND
                         VEHICLE IF THAI PART OR EQUIPMENT:                       lTS EQUIPMEN1; THAT IS:                       '
                        a. FAILS OR IS DEFECTIVE; ORI·                            a. DESIGNED TO BE MOUNTED ON A
                                                                                       PICKUP TRUCK:
                        b. ISDAMAGEDASADIRECT~ULTOF;
                                                                                  b, OWNED Bl'AN INSURED; AND
                             (I) WEARANDTEAR;
                                                                                  c, NOT SHOWN ON THE DECLARA·
                             (2) FREEZING; OR                                          TIONSPAGE;
                             (3) MECHANICAL, ELECTRJCAL, OR                 19.   ANY COVERED VEilTCLEWHILB !TIS:
                               . ELECTRONIC BREAKDOWN OR
                                  MALFUNCTION                                 .   a. BEING PREl'ARED FOR, US6D TN
                             QF THAT PART OR EQtnPMENT.                                PRACTlCE FOR, OR OPERATED IN
                                                                                       ANY RACING CONTEST, SPEED CON-
                        This exclusion does not apply if the lo•"> is U,e              TEST, HrlL-CL!MBING . CONTEST,
                        result of theft of the cove,•eil vehicle;                      JUMPING CONTEST. OR ANY SIMI-
                    14. ANY!'ARTOR EQUTPMENT:                                          LAR CONTEST: OR .
                        a. THAT fS NOT LEGAL FOR USE IN OR                        b. ON A TRACK DESIGNED PRlMAlULY
                             ON 'THE COVERED VEHICLE IN THE                            FOR RACING OR HlGH-SPEED DRIV-
                             JURISDTCTION WHERE THE COV-                               ING, Thie, e,;clusion (19.b.) does not apply if
                             ERED VEHICLE IS REGISTERED; OR.                           the vehicle is beh1g used in connection with
                        b, · TH E USE OF WHfCH IS NOT LEGAL                            ~n. ~ctivity other than racing1 • high-~P,Ced
                             IN THE JURISDICTION WHERE THB                             or1V1ng, or any type or compeuuve <lnvuig;
                             COVERED VEHICLE IS REGISTERED                             or
                             BECAUSE OF HOW OR WHERE THAT                   20.   'f'OUR CAR OR A NEWLY ACOUIRBD CAR
                             PART OR EQUIPMENT IS INSTALLED                       WI-TILE USED IN PERSONAL VEmcLB
                             IN OR ON THE COVERED VEHICLE.                        SHARING.'

                                                                        23.
                                                                      9805B




                                                                                                                                         Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                          5/16/2019
                                                                                   45
Case 2:19-cv-04922-DSF-MAA Document 1-1 Filed 06/06/19 Page 40 of 40 Page ID #:46
   Print document                                                                                                                            Page 1 of 1




                    If Other Physieal Damage Coverage or Similar                  the termination of such coverage. This cover-
                      Coverage Applies                                            age for the creditor's interest is only provlded
                      I. If !he same loss or expense is payable under             for a loss tbat would have been payable to you
                         more than one of the physical damage coverages           if this policy had not been cancelled or nonre-
                                                                                  newed. The date such termination is effective
                         provided by this policy, then only the one cover-        will be at least:
                         age that pays the most for that lo88 or expense
                         epplles.                    .                            a. 10 days after the date we mail or electroni-
                                                                                       cally transmit a notice of the termination to
                    ' 2. If any of the physical damage coverages provid-               the creditor if the policy is nonrenewed or
                         ed by this policy and one or more other policies              the cancellation 1s for non-payment of
                         issued to an i11s11red by the State Farm Colilpa-             premium; or                             ·        ·
                         hies apply to the same !088 or expense, then only
                         nuc policy applies. WI? will select a policy that        b. 20 days after the dale we mail or elec•
                         pays the most f()r the loss or expense.                     !ronica)ly transmit a notice of the termi-
                                                                                     nation to the creditor if the cancellation
                 . I 3. The physical damage coverages provided by                    is for any rcajon other than nonpayment of
                         this policy apply; as primary coverage for a loss             premium.
                         to ycm· car.     <




                        If similar coversge provided by one or more           2.. If we pay such creditor, th.en we are entitled to
                                                                                  the creditor's right of recovery •~•inst yo11 to
                        sources other than the State Farm Companies               the extent of 0111· payment Our nght of recov-
                        also applies as primary coverage for the same             ery docs not impair the creditor's right to re-
                        loss or expense/ then the St/lte Fann Cotnpa-             cover the fµll amount of its claim.
                        11ie.• will pay the proportion of the loss or ex-     Our Payment Opti-Ons
                        pense payable is prima,y that the maximum
                        amount that may be paid by the State Fam,             l. Comprehensive Coverage and Collision
                        Compaml!s beau co the sum of such amount                  Coverage
                        and Ute limits o( all other similar coverage that         a.   We may, at our option, make payment to
                        applies as primary coverage.                                   one or more of the following fo,• less to a
                    4. Except•• provided in 3. above, the physical                     cuvered venic.·fe orvne~ by you:
                        damage coverages provided by this policy                       (l) You;
                        apply as excess coverage.              ·
                                                                                       (2) The repairer; or
                        If similar coverage ·provided by one or more
                        sources otlier than the S1ate Farm Compa11ies                  (3) A creditor shown on the DeclaratiollS
                        also applies as excess coverage for the same                       Page1 to the extent of its interest.
                        loss or expen.se, then the State Farm Compa-              b, We may, at our option, make.payment to one
                        11/es will pay the proportion of the loss or ex-             or more of the follov.~ng for /m,-s lo a covered
                        pense payable as excess that the mmdmum                      vehic:fe nol owtred byyou:
                        amount that may be paid by the St11te Farm                     (I) l!m;
                        Com11a11ies bears to the sum ofsuch amount and
                        the limits of all other similar coverage that ap-              (2i The owner ofsuch vehicle;
                        plies oo excess coverage,                        ,.            (3) The repairer; or                        ,
                    Financed Veh!cle ·                                                 (4) A creditor, to the extent of Its intereiit
                    L !fa creditor is shown on the Declnrations \>age,        2. Emergency Road Service Coverage and C~r
                        then any Comprehensive Covera~e or Collision              Rental nnd Travel Expcmes Coverage         /
                        Coverage provided by this policy applies to               We may, at our option, make payment to one' or
                        that creditor's interest in .Your car. Coverage           mo!'e of the following:                      ·
                        for !he creditor's interest 1s only provided for a
                        l<>ss that is payable to yo11.                            a. Y~m;                                    ;
                        However, if this policy is cancelled or nonre-            b. The illsured who incurred the expense; or
                        new9d, th;n we will ,frovide .coverage f~r thp            c. Any party that provided the service for
                        creditor's mterest unti we notify the creditor of              which payment is owed.                ·



                                                                          24
                                                                        9805B




                                                                                                                                            Exhibit "1"
   https://sfecs.opr.statefarm.org/ccs/control/dm/DocumentDetails                                                                             5/16/2019
                                                                                       46
